 

Exhibit 10.142

 

33 HAYDEN AVENUE

LEXINGTON, MASSACHUSETTS

 

Lease Dated December 20, 2004

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 33 Hayden Avenue,
Lexington, Massachusetts.

 

The parties to this Indenture of Lease hereby agree with each other as follows:

 

ARTICLE I

 

REFERENCE DATA

 

1.1 SUBJECTS REFERRED TO.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:    Mortimer B. Zuckerman and Edward H. Linde, Trustees of Hayden
Office Trust under Declaration of Trust dated August 24, 1977, recorded with the
Middlesex South Registry District of the Land Court as Document No. 560049 as
amended and not individually and without personal liability. Landlord’s Original
Address:   

c/o Boston Properties Limited Partnership

111 Huntington Avenue, Suite 300

Boston, Massachusetts 02199-7610

Landlord’s Construction Representative:    Michael Schumacher Tenant:    Indevus
Pharmaceuticals, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------

Tenant’s Original Address:   

99 Hayden Avenue

Lexington, Massachusetts 02421

Tenant’s Construction Representative:    Steve Raposo Authorization To Proceed
Date:    As set forth in Section 3.1 Long Lead Items Release Date:    As set
forth in Section 3.1 hereof Estimated Commencement Date:    June 1, 2005
Commencement Date:    As defined in Sections 2.4 and 3.1. In no event shall
Tenant be obligated to accept the Premises and, therefore, have the Commencement
Date occur prior to June 1, 2005 Rent Commencement Date:    The one hundred and
eighty first (181st) day following the Commencement Date Outside Completion
Date:    December 1, 2005 The “Original Term”:    Sixty six (66) calendar months
(plus the partial month, if any, immediately following the Commencement Date),
unless extended or sooner terminated as provided in this Lease. Extension
Option:    One (1) period of five (5) years as provided in and on the terms set
forth in Section 8.20 hereof. The Term or Lease Term:    The Original Term as
extended by the Extension Option if Tenant shall exercise the Extension Option.
The Site:    That certain parcel of land known as and numbered 33 Hayden Avenue,
Lexington, Middlesex County, Massachusetts, being more particularly described in
Exhibit A attached hereto. The Building:    The three (3) story Building on the
Site known as and numbered 33 Hayden Avenue, Lexington, Massachusetts.

 

2



--------------------------------------------------------------------------------

The Complex:    The Building together with all parking areas, the Site and all
improvements (including landscaping) thereon and thereto. Tenant’s Space:    A
portion of the first floor and a portion of the second floor of the Building in
accordance with the floor plans annexed hereto as Exhibit D and incorporated
herein by reference. First Floor Premises:    The entire first floor portion of
Tenant’s Space as shown and so labeled on Exhibit D. The First Offer Space:   
The entire premises presently leased to ICF Consulting, Inc., and shown on
Exhibit D-1. The Second Floor First Offer Space:    The portion of the First
Offer Space located on the second floor of the Building and so labeled on
Exhibit D-1. The Third Floor First Offer Space:    The portion of the First
Offer Space located on the third floor of the Building and so labeled on Exhibit
D-1. Number of Parking Spaces:    At the rate of 3.6 parking spaces for each
1,000 square feet of “Rentable Floor Area of Tenant’s Space” (hereinafter
defined in this Section 1.1). Annual Fixed Rent:   

(i) During the Original Term of this Lease at the following annual rates:

 

(a) For the period commencing on the Commencement Date and ending on the day
immediately preceding the Rent Commencement Date, there shall be no annual fixed
rent payable;

 

(b) For the period commencing on the Rent Commencement Date and ending on the
last day of the eighteenth (18th) full calendar month of the Original Term, at
the annual rate of $1,037,944 being the product of (i) $23.00 and (ii) the
“Rentable Floor Area of Tenant’s Space” (hereinafter defined in this
Section1.1); and

 

(c) For the period commencing on the first day of the nineteenth (19th) full
calendar month of

 

3



--------------------------------------------------------------------------------

    

the Original Term and ending on the last day of the thirtieth (30th) full
calendar month of the Original Term, at the annual rate of $1,060,508 being the
product of (i) $23.50 and (ii) the Rentable Floor Area of Tenant’s Space; and

 

(d) For the period commencing on the first day of the thirty first (31st) full
calendar month of the Original Term and ending on the last day of the forty
second (42nd) full calendar month of the Original Term, at the annual rate of
$1,083,072 being the product of (i) $24.00 and (ii) the Rentable Floor Area of
Tenant’s Space; and

 

(e) For the period commencing on the first day of the forty third (43rd) full
calendar month of the Original Term and ending on the last day of the fifty
fourth (54th) full calendar month of the Original Term, at the annual rate of
$1,105,636 being the product of (i) $24.50 and (ii) the Rentable Floor Area of
Tenant’s Space; and

 

(f) For the period commencing on the first day of the fifty fifth (55th) full
calendar month of the Original Term and ending on the last day of the Original
Term, at the annual rate of $1,128,200 being the product of (i) $25.00 and (ii)
the Rentable Floor Area of Tenant’s Space.

 

(ii) During the extension option period (if exercised), as determined pursuant
to Section 8.20

Base Operating Expenses:    Landlord’s Operating Expenses (as hereinafter
defined in Section 2.6) for calendar year 2005, being January 1, 2005 through
December 31, 2005. Base Taxes:    Landlord’s Tax Expenses (as hereinafter
defined in Section 2.7) for fiscal tax year 2006, being July 1, 2005 through
June 30, 2006, but only (i) if based on an assessed value for the Building and
Site reflecting a fully leased building less a vacancy/credit loss allowance as
determined by the Lexington Assessing Department and taking

 

4



--------------------------------------------------------------------------------

     into account improvements to be made by Landlord to upgrade the common
areas and components of the Building as provided in Section 8.27 hereof and (ii)
without regard to abatement for fiscal year 2006 (the “Assessment Criteria”).
However, if Landlord cannot reasonably demonstrate to Tenant’s reasonable
satisfaction conformance with the Assessment Criteria, then Base Taxes shall be
Landlord’s Tax Expenses for fiscal tax year 2007 (being July 1, 2006 through
June 30, 2007). Tenant Electricity:    Initially as provided in Section 2.5
subject to adjustment as provided in Section 2.8 hereof. Additional Rent:    All
charges and other sums payable by Tenant as set forth in this Lease, in addition
to Annual Fixed Rent. Rentable Floor Area of Tenant’s Space (Sometimes also
called “Rentable Floor Area of the Premises”):    45,128 square feet. Total
Rentable Floor Area of the Building:    81,536 square feet. Permitted Use:   
General office purposes and as accessory and ancillary to the foregoing (but not
as a primary use) (i) the use of the fitness area constructed as part of the
initial fit out of the Premises (not to be enlarged) for the exercise and
general fitness use of Tenant’s employees (expressly excluding, without
limitation, other tenants and occupants (and their employees) in the Building
and members of the general public and (ii) the use of storage areas within the
Premises for Tenant’s storage needs incidental to the conduct of Tenant’s
business for office purposes within the Premises. Initial Minimum Limits of
Tenant’s Commercial General Liability Insurance:    $5,000,000.00 combined
single limit per occurrence on a per location basis.

 

5



--------------------------------------------------------------------------------

Brokers:

  

The Shaffer Company

Acton, Massachusetts

and

Cushman & Wakefield

125 High Street

Boston, Massachusetts

Security Deposit:

   $500,000.00

 

1.2 EXHIBITS.

 

There are incorporated as part of this Lease:

 

Exhibit A

 

—

     Description of Site

Exhibit B

 

—

     Space Plan and Detailed Scope

Exhibit B-1

 

—

     List of Additional Tenant Work

Exhibit C

 

—

     Landlord’s Services

Exhibit D

 

—

     Floor Plans of Leased Premises

Exhibit D-1

 

—

     Plan of First Offer Space

Exhibit E

 

—

     Form of Commencement Date Agreement

Exhibit F

 

—

     Broker Determination

Exhibit G

 

—

     Operating Expense Statement Form

Exhibit H

 

—

     Plan Showing Location of Tenant’s Lobby Sign

 

1.3 TABLE OF ARTICLES AND SECTIONS.

 

ARTICLE I

        1

REFERENCE DATA

   1

1.1

   SUBJECTS REFERRED TO    1

1.2

   EXHIBITS    6

1.3

   TABLE OF ARTICLES AND SECTIONS    6

ARTICLE II

        9

THE BUILDINGS, PREMISES, TERM AND RENT

   9

 

6



--------------------------------------------------------------------------------

2.1

   THE PREMISES    9

2.2

   RIGHTS TO USE COMMON FACILITIES    9

2.3

   LANDLORD’S RESERVATIONS    10

2.4

   HABENDUM    11

2.5

   FIXED RENT PAYMENTS    11

2.6

   OPERATING EXPENSES    13

2.7

   REAL ESTATE TAXES    18

2.8

   TENANT ELECTRICITY    20

ARTICLE III

        22

CONDITION OF PREMISES; ALTERATIONS

   22

3.1

   SUBSTANTIAL COMPLETION    22

3.2

   OUTSIDE COMPLETION DATE    28

3.3

   QUALITY AND PERFORMANCE OF WORK    30

3.4

   PAYMENT OF TENANT PLAN EXCESS COSTS AND CHANGE ORDER COSTS    30

3.5

   TENANT’S SUPPLEMENTAL AIR CONDITIONING UNITS    30

ARTICLE IV

        31

LANDLORD’S COVENANTS; INTERRUPTIONS AND DELAYS

   31

4.1

   LANDLORD COVENANTS:    31

4.2

   INTERRUPTIONS AND DELAYS IN SERVICES AND REPAIRS, ETC.    32

ARTICLE V

        34

TENANT’S COVENANTS

   34

5.1

   PAYMENTS    34

5.2

   REPAIR AND YIELD UP    34

5.3

   USE    34

5.4

   OBSTRUCTIONS; ITEMS VISIBLE FROM EXTERIOR; RULES AND REGULATIONS    36

5.5

   SAFETY APPLIANCES    36

5.6

   ASSIGNMENT AND SUBLETTING    36

5.7

   INDEMNITY; INSURANCE    45

5.8

   PERSONAL PROPERTY AT TENANT’S RISK    46

5.9

   RIGHT OF ENTRY    47

5.10

   FLOOR LOAD; PREVENTION OF VIBRATION AND NOISE    47

5.11

   PERSONAL PROPERTY TAXES    47

5.12

   COMPLIANCE WITH LAWS    47

5.13

   PAYMENT OF LITIGATION EXPENSES    48

5.14

   ALTERATIONS    48

5.15

   VENDORS    50

 

7



--------------------------------------------------------------------------------

ARTICLE VI

        50

CASUALTY AND TAKING

   50

6.1

   DAMAGE RESULTING FROM CASUALTY    50

6.2

   UNINSURED CASUALTY    51

6.3

   RIGHTS OF TERMINATION FOR TAKING    52

6.4

   AWARD    53

ARTICLE VII

        53

DEFAULT

   53

7.1

   TENANT’S DEFAULT    53

7.2

   LANDLORD’S DEFAULT    58

ARTICLE VIII

        58

MISCELLANEOUS

   58

8.1

   EXTRA HAZARDOUS USE    58

8.2

   WAIVER    58

8.3

   CUMULATIVE REMEDIES    59

8.4

   QUIET ENJOYMENT    59

8.5

   NOTICE TO MORTGAGEE AND GROUND LESSOR    60

8.6

   ASSIGNMENT OF RENTS    60

8.7

   SURRENDER    61

8.8

   BROKERAGE    61

8.9

   INVALIDITY OF PARTICULAR PROVISIONS    62

8.10

   PROVISIONS BINDING, ETC.    62

8.11

   RECORDING    62

8.12

   NOTICES    62

8.13

   WHEN LEASE BECOMES BINDING    63

8.14

   SECTION HEADINGS    63

8.15

   RIGHTS OF MORTGAGEE    64

8.16

   STATUS REPORTS AND FINANCIAL STATEMENTS    64

8.17

   SELF-HELP    65

8.18

   HOLDING OVER    66

8.19

   NON-SUBROGATION    67

8.20

   EXTENSION OPTION    67

8.21

   SECURITY DEPOSIT    68

8.22

   LATE PAYMENT    71

8.23

   TENANT’S PAYMENTS    71

8.24

   WAIVER OF TRIAL BY JURY    71

8.25

   TENANT’S RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE    72

8.26

   SIGNAGE    74

8.27

   LOBBY IMPROVEMENTS    75

8.28

   CAFETERIA    75

8.29

   ROOF RIGHTS    76

8.30

   GOVERNING LAW    78

 

8



--------------------------------------------------------------------------------

 

ARTICLE II

 

THE BUILDINGS, PREMISES, TERM AND RENT

 

2.1 THE PREMISES.

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Space in the Building excluding exterior faces
of exterior walls, the common stairways and stairwells, elevators and elevator
wells, fan rooms, electric and telephone closets, janitor closets, and pipes,
ducts, conduits, wires and appurtenant fixtures serving exclusively or in common
other parts of the Building and if Tenant’s Space includes less than the entire
rentable area of any floor, excluding the common corridors, elevator lobbies and
toilets located on such floor.

 

Tenant’s Space with such exclusions is hereinafter referred to as the
“Premises.” The term “Building” means the Building identified on the first page,
and which is the subject of this Lease; the term “Site” means all, and also any
part of the Land described in Exhibit A, plus any additions or reductions
thereto resulting from the change of any abutting street line and all parking
areas and structures. The term “Property” means the Building and the Site.

 

2.2 RIGHTS TO USE COMMON FACILITIES.

 

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as provided in Section 2.3 hereof, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord of which Tenant is given notice (a)
the common lobbies, corridors, stairways, elevators and loading area of the
Building, and the pipes, ducts, conduits, wires and appurtenant meters and
equipment serving the Premises in common with others, (b) common walkways and
driveways necessary for access to the Building, and (c) if the Premises include
less than the entire rentable floor area of any floor, the common toilets,
corridors and elevator lobby of such floor. Notwithstanding anything to the
contrary herein, Landlord has no obligation to allow any particular
telecommunication service provider to have access to the Building or to the
Premises except as may be required by applicable law. Tenant acknowledges that
it uses Verizon as its present telecommunications provider. Landlord hereby
approves Tenant’s use of Verizon but any cabling, equipment and other
telecommunications apparatus, wiring and other appurtenances (collectively
“Equipment”) and the placement and location thereof shall be solely for Tenant’s
use in the conduct of the Permitted Use and shall be first approved by Landlord
prior to installation, such approval not to be unreasonably withheld. Such
approval may be conditioned by Landlord on Tenant’s agreement to remove all of
the same at the expiration or earlier termination of this Lease but may not be
conditioned on the imposition of access

 

9



--------------------------------------------------------------------------------

charges. Landlord agrees not to unreasonably withhold its consent to any
subsequent telecommunications service provider in replacement of, and not in
addition to, Verizon. If Landlord so consents to such subsequent
telecommunications service provider, Landlord may not condition such access upon
the payment to Landlord by the service provider of fees assessed by Landlord.
However, Landlord shall have the right to condition the same on Landlord’s prior
approval of the installation, placement and location of such subsequent service
provider’s Equipment and Tenant’s agreement to remove all of such subsequent
service provider’s Equipment at the expiration or earlier termination of this
lease. In no event shall any telecommunications provider install any equipment
for sale of service to others or for anyone’s use other than Tenant in the
Premises for the conduct of the Permitted Use.

 

  2.2.1  TENANT’S PARKING.

 

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles by
its employees and visitors, in common with use by other tenants from time to
time of the Complex, provided, however, that Landlord shall not be obligated to
furnish stalls or spaces in any parking area specifically designated for
Tenant’s use. However, Landlord shall designate five (5) parking spaces for
visitor use. Such visitor spaces shall be available to the visitors of all
tenants, subtenants and other occupants from time to time of the Building and
Landlord shall have no obligation to police or otherwise monitor or regulate the
use thereof. Except for payment by Tenant of operating expenses as provided in
Section 2.6 hereof, there shall be no charge for Tenant’s use of such parking
spaces during the Original Term. Tenant covenants and agrees that it and all
persons claiming by, through and under it, shall at all times abide by all
reasonable rules and regulations promulgated by Landlord with respect to the use
of the parking areas on the Site. The parking privileges granted herein are
non-transferable except to a permitted assignee or subtenant as provided in
Section 5.6 through Section 5.6.5. Further, except for the negligence or willful
misconduct of Landlord and persons for whose Landlord is responsible, Landlord
assumes no responsibility whatsoever for loss or damage due to fire, theft or
otherwise to any automobile(s) parked on the Site or to any personal property
therein, however caused, and Tenant covenants and agrees, upon request from
Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

 

2.3 LANDLORD’S RESERVATIONS.

 

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to

 

10



--------------------------------------------------------------------------------

the Premises and other parts of the Building, or either, pipes, ducts, conduits,
wires and appurtenant fixtures, wherever located in the Premises or Building,
and (b) to alter or relocate any other common facility, provided that
substitutions are substantially equivalent or better. Installations,
replacements and relocations referred to in clause (a) above shall be located so
far as practicable in the central core area of the Building, above ceiling
surfaces, below floor surfaces or within perimeter walls of the Premises.
Notwithstanding the foregoing, Landlord’s right to make such alterations,
additions or other changes shall not materially and adversely (i) affect
Tenant’s use of the Premises, (ii) interfere with or deprive Tenant of
reasonable access to and from the Premises, (iii) change the configuration of
the Premises or (iv) reduce the Rentable Floor Area of the Premises. Further,
except in the case of emergencies, Landlord shall give Tenant reasonable advance
notice of any work and Landlord shall perform such work in a manner so as not to
materially interfere with Tenant’s use of the Premises.

 

2.4 HABENDUM.

 

Tenant shall have and hold the Premises for a period commencing on the earlier
of (the “Commencement Date”) (a) that date on which the Premises are
“substantially complete” as provided in Section 3.1 provided, or (b) that date
on which Tenant commences occupancy of any portion of the Premises for the
Permitted Uses, and continuing for the Term unless sooner terminated as provided
in Article VI or Article VII or unless extended as provided in Section 8.20.
During Landlord’s construction of the improvements to the Premises pursuant to
Article III hereof, Tenant shall have the right to install its wiring and
cabling, its furniture and fixtures but only in accordance with and subject to
the provisions and requirements of Section 5.14 hereof and such right and
Tenant’s access shall be upon all of the terms and conditions set forth in this
Lease except that such installation if prior to the date of substantial
completion (as provided in Section 3.1), shall not trigger the commencement of
the Lease Term as respects commencement of Annual Fixed Rent. However, whether
or not Tenant exercises such rights and whether or not Tenant has completed all
such installations, the Lease Term and Annual Fixed Rent shall commence on the
Commencement Date.

 

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration, in the form of Exhibit E, in which
the date on which the Term commences as aforesaid and the Term of this Lease
shall be stated. If Tenant fails to execute such Declaration, the Commencement
Date and Lease Term shall be as reasonably determined by Visnick and Caulfield,
Architects (“Visnick & Caulfield”) in accordance with the terms of this Lease.

 

2.5 FIXED RENT PAYMENTS.

 

Tenant agrees to pay to Landlord, or as directed by Landlord, at Landlord’s
Original Address specified in Section 1.1 hereof, or at such other place as
Landlord shall from

 

11



--------------------------------------------------------------------------------

time to time designate by notice, (1)(a) on the Rent Commencement Date (defined
in Section 1.1 hereof) and thereafter monthly, in advance, on the first day of
each and every calendar month during the Original Term, a sum equal to one
twelfth (1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as
“fixed rent”) and (1)(b) on the Commencement Date and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Term, a sum equal to one twelfth (1/12th) of $1.00 per annum for each square
foot of Rentable Floor Area of Tenant’s Space for tenant electricity subject to
escalation as provided in Section 2.8 and (2) on the first day of each and every
calendar month during the extension option period (if exercised), a sum equal to
(a) one twelfth (1/12th) of the annual fixed rent as determined in Section 8.20
for the extension option period plus (b) then applicable monthly electricity
charges (subject to escalation for electricity as provided in Section 2.8
hereof. Until notice of some other designation is given, fixed rent and all
other charges for which provision is herein made shall be paid by remittance to
or for the order of Boston Properties Limited Partnership at P.O. Box 3557,
Boston, Massachusetts 02241-3557, and all remittances received by Boston
Properties Limited Partnership, as Agents as aforesaid, or by any subsequently
designated recipient, shall be treated as payment to Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date; and
other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

 

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

 

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

The Rent Commencement Date in respect of the Premises (“RCD”) shall be the date
which is 181 days after the Commencement Date (“Fixed Rent Abatement Period”)
(i.e., Tenant shall have no obligation to pay Annual Fixed Rent during the first
(1st) 180 days of the Term of the Lease in respect of the Premises (“Abated
Fixed Rent”).

 

12



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein contained, if Tenant defaults at
any time during the Term of the Lease and fails to cure such default within the
applicable cure period under this Lease, all Abated Fixed Rent shall immediately
become due and payable. The payment by Tenant of the Abated Fixed Rent in the
event of a default shall not limit or affect any of Landlord’s other rights,
pursuant to this Lease or at law or in equity. During the Fixed Rent Abatement
Period, only Annual Fixed Rent payable in respect of the Premises shall be
abated, and Tax Excess, Operating Expense Excess and all other costs and charges
specified in the Lease shall remain as due and payable pursuant to the
provisions of the Lease. In the event that Tenant pays to Landlord the Abated
Fixed Rent in accordance with this Paragraph, then the monthly installments of
Annual Fixed Rent thereafter (i.e., after Tenant makes such payment) payable by
Tenant during the remainder of the initial Term of the Lease shall be reduced by
the Monthly Abated Fixed Rent Reduction, as hereinafter defined. The “Monthly
Abated Fixed Rent Reduction” shall be defined as the amount of Abated Fixed Rent
actually paid by Tenant to Landlord, amortized on a straight-line basis in equal
monthly installments over the remainder of the initial Term of the Lease.

 

2.6 OPERATING EXPENSES.

 

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than 12
months in the case of both fixed rent and Additional Rent and if there be any
first mortgage of the Property, including such insurance as may be required by
the holder of such first mortgage); compensation and all fringe benefits,
worker’s compensation insurance premiums and payroll taxes paid to, for or with
respect to all persons engaged in the operating, maintaining or cleaning of the
Building or Site, water, sewer, electric, gas, oil and telephone charges
(excluding utility charges separately chargeable to tenants for additional or
special services); cost of building and cleaning supplies and equipment; cost of
maintenance, cleaning and repairs (other than repairs not properly chargeable
against income or reimbursed from contractors or manufacturers under guarantees
or out of insurance proceeds); cost of snow removal and care of landscaping;
payments under service contracts with independent contractors; any and all
subsidies or other payments of any type or amount made or granted by Landlord
respecting the operation of the cafeteria; management fees at reasonable rates
consistent with the type of occupancy and the service rendered; and all other
reasonable and necessary expenses paid in connection with the operation,
cleaning and maintenance of the Building and the Site and properly chargeable
against income, provided, however, there shall be included (a) depreciation for
capital expenditures made by Landlord (i) to reduce Landlord’s

 

13



--------------------------------------------------------------------------------

Operating Expenses if Landlord shall have reasonably determined that the annual
reduction in Landlord’s Operating Expenses shall exceed depreciation therefor or
(ii) to comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are
enacted or amended after the Date of this Lease; plus (b) in the case of both
(i) and (ii) an interest factor, reasonably determined by Landlord, as being the
interest rate then charged for long term mortgages by institutional lenders on
like properties within the locality in which the Building is located;
depreciation in the case of both (i) and (ii) shall be determined by dividing
the original cost of such capital expenditure by the number of years of useful
life (without regard to any accelerated depreciation permitted thereunder) of
the capital item acquired and the useful life shall be reasonably determined by
Landlord in accordance with generally accepted accounting principles and
practices (without regard to any accelerated depreciation permitted thereunder)
in effect at the time of acquisition of the capital item.

 

Notwithstanding the foregoing, the following shall be excluded from Operating
Expenses for the Property:

 

  (1) All capital expenditures and depreciation, except as otherwise explicitly
provided in this Section 2.6;

 

  (2) Leasing fees or commissions, advertising and promotional expenses, legal
fees, the cost of tenant improvements, build out allowances to Tenants, moving
expenses, assumption of rent under existing leases and other concessions
incurred in connection with leasing space in the Building;

 

  (3) Interest on indebtedness, debt amortization, ground rent, and refinancing
costs for any mortgage or ground lease of the Building or the Site;

 

  (4) Legal, auditing, consulting and professional fees and other costs, (other
than those legal, auditing, consulting and professional fees and other costs
incurred in connection with the normal and routine maintenance and operation of
the Building and/or the Site) paid or incurred in connection with financings,
refinancings or sales of any of Landlord’s interest in the Building or the Site;

 

  (5) Real estate taxes, provided that real estate taxes shall be payable as
provided in Section 2.7;

 

  (6) Costs incurred in performing work or furnishing services for any tenant
(including Tenant), whether at such tenant’s or Landlord’s expense, to the
extent that such work or services is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord’s expense (e.g., if
Landlord agrees to provide extra cleaning to another tenant, the cost thereof
would be excluded since Landlord is not obligated to furnish extra cleaning to
Tenant);

 

14



--------------------------------------------------------------------------------

  (7) The cost of any item or service to the extent to which Landlord is
actually reimbursed or compensated by insurance, any tenant, or any third party;

 

  (8) The cost of repairs or replacements incurred by reason of fire or other
casualty or condemnation other than costs not in excess of the deductible on any
insurance maintained by Landlord which provides a recovery for such repair or
replacement;

 

  (9) Insurance premiums to the extent any tenant causes Landlord’s existing
insurance premiums to increase or requires Landlord to purchase additional
insurance because of such tenant’s use of the Building for other than office
purposes;

 

  (10) Any advertising, promotional or marketing expenses for the Building;

 

  (11) Penalties and interest for late payment of any obligations of Landlord,
including, without limitation, taxes, insurance, equipment leases and other past
due amounts;

 

  (12) Contributions to charitable organizations;

 

  (13) Salaries or other compensation paid to employees above the grade of
property manager;

 

  (14) The cost of testing, remediation or removal of “Hazardous Materials” (as
defined in Section 5.3) in the Building or on the Site required by “Hazardous
Materials Laws” (as defined in Section 5.3) unless caused by Tenant or its
contractors, subcontractors, agents, employees or invitees;

 

  (15) Legal fees and other expenses incurred in connection with negotiating and
enforcing leases with tenants in the Building.

 

“Operating Expenses Allocable to the Premises” shall mean (a) the same
proportion of Landlord’s Operating Expenses for and pertaining to the Building
as the Rentable Floor Area of Tenant’s Space bears to the Total Rentable Floor
Area of the Building plus (b) the same proportion of Landlord’s Operating
Expenses for and pertaining to the Site as the Rentable Floor Area of Tenant’s
Space bears to the Total Rentable Floor Area of the Building.

 

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in Section
6.1), conservation surcharges, boycotts, strikes, embargoes or shortages.

 

15



--------------------------------------------------------------------------------

“Base Operating Expenses Allocable to the Premises” means (i) the same
proportion of Base Operating Expenses for and pertaining to the Building as the
Rentable Floor Area of Tenant’s Space bears to the Rentable Floor Area of the
Building plus (ii) the same proportion of Base Operating Expenses for and
pertaining to the Site as the Rentable Floor Area of Tenant’s Space bears to the
Total Rentable Floor Area of the Building.

 

In the event that on the average less than ninety-five percent (95%) of the
Rentable Floor Area of the Building is leased during any calendar year during
the Lease Term (including, without limitation, calendar year 2005 for purposes
of calculating Base Operating Expenses), then Landlord’s Operating Expenses for
each such calendar year which vary based on the level of occupancy (as, for
example, cleaning expenses) shall be determined by Landlord to be an amount
equal to the Landlord’s Operating Expenses which so vary and which would
normally be expected to have been charged had ninety-five percent (95%) of the
Rentable Floor Area of the Building been leased during such calendar year. In no
event shall Landlord receive on account of any extrapolation an amount in excess
of actual costs incurred.

 

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6. (The Base Operating
Expenses Allocable to the Premises do not include the $1.00 for tenant
electricity to be paid by Tenant at the time of payment of Annual Fixed Rent and
for which provision is made in Section 2.5 hereof, separate provision being made
in Section 2.8 of this Lease for Tenant’s share of increases in electricity
costs.)

 

Landlord’s Operating Expense records shall be kept on a consistent basis from
year to year. Not later than one hundred and twenty (120) days after the end of
the first calendar year or fraction thereof ending December 31 and of each
succeeding calendar year during the Term or fraction thereof at the end of the
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord, showing Base Operating Expenses and Base Operating Expenses Allocable
to the Premises and also showing for the preceding calendar year or fraction
thereof, as the case may be, Landlord’s Operating Expenses and Operating
Expenses Allocable to the Premises. Said statement shall be rendered in form
substantially similar to the Operating Expenses Statement Form attached hereto
as Exhibit G. Said statement to be rendered to Tenant shall also show for the
preceding year or fraction thereof as the case may be the amounts of operating
expenses already paid by Tenant as Additional Rent, and the amount of operating
expenses remaining due from, or overpaid by,

 

16



--------------------------------------------------------------------------------

Tenant for the year or other period covered by the statement. Within thirty (30)
days after the date of delivery of such statement, Tenant shall pay to Landlord
the balance of the amounts, if any, required to be paid pursuant to the above
provisions of this Section 2.6 with respect to the preceding year or fraction
thereof, or Landlord shall credit any amounts due from it to Tenant pursuant to
the above provisions of this Section 2.6 against (i) monthly installments of
fixed rent next thereafter coming due or (ii) any sums then due from Tenant to
Landlord under this Lease (or refund such portion of the overpayment as
aforesaid if the Term has ended and Tenant has no further obligation to
Landlord). Such refund, if any, shall survive the expiration or earlier
termination of this Lease provided Tenant was not in default at the expiration
or termination of this Lease and provided Tenant does not then have any further
obligations to Landlord. Within ten (10) days after Landlord’s receipt of a
request for explanation from Tenant, Landlord shall provide to Tenant a
reasonable explanation to Tenant of questions relating to Landlord’s Operating
Expenses and such reasonable documentation of expenses for the year covered by
such statement as Tenant may reasonably request.

 

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in operating expenses for each calendar year
during the Term. Any increase in estimated annual estimated Landlord’s Operating
Expenses shall be accompanied by a reasonable written explanation thereof.

 

Notwithstanding the foregoing provisions, no decrease in Landlord’s Operating
Expenses shall result in a reduction of the amount otherwise payable by Tenant
if and to the extent said decrease is attributable to vacancies in the Buildings
rather than to any other causes.

 

Upon no less than ten (10) business days prior notice to Landlord, Tenant, at
Tenant’s expense, may examine Landlord’s books and records regarding the
Operating Expense statement for the year submitted at any reasonable time
specified by Landlord during Landlord’s business hours at a place designated by
Landlord. Tenant shall hold such books and records in confidence and not
disclose the same to any other party, including, without limitation, any other
tenant in the Building. As a condition precedent to the conduct of any such
audit, Tenant shall execute a confidentiality agreement binding Tenant and its
auditor and all of their respective employees and agents in such form as
determined by Landlord. Landlord shall reasonably cooperate with any such
examination and shall promptly make such records available to Tenant and
Tenant’s accountant. Such audit right must be exercised within 180 days
following Tenant’s receipt of Landlord’s annual reconciliation or other
statement showing Landlord’s determination of the Operating Expenses for the
subject calendar year. Any such review or audit shall be limited to

 

17



--------------------------------------------------------------------------------

the year reflected in such statement. In the event the audit shows an
over-payment, or mischarged amount, then Landlord shall grant Tenant a rent
credit in the amount previously paid by Tenant or if this Lease has expired or
terminated Landlord shall pay to Tenant such amount (less any monies owned to
Landlord under this Lease), which obligation shall survive such termination or
expiration. All costs for any such audit shall be paid by Tenant, unless the
amount of the discrepancy is identified to be more than five percent (5%) in
which event Landlord shall pay for the costs of the audit. In no event shall
Tenant employ or otherwise use or engage the services of any person, firm,
consultant, accountant, advisor, agent or other representative to perform such
audit whose fee or compensation is based in whole or in part on a percentage of
the amount disputed or on a percentage of overpayment or savings or on any
contingent basis.

 

2.7 REAL ESTATE TAXES.

 

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this Section
2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount of such
excess. Not later than ninety (90) days after Landlord’s Tax Expenses Allocable
to the Premises are determined for the first such Tax Year or fraction thereof
and for each succeeding Tax Year or fraction thereof during the Term, Landlord
shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Said statement to be rendered to Tenant shall include a copy of
the applicable rent estate tax bill and shall also show for the preceding Tax
Year or fraction thereof as the case may be the amounts of real estate taxes
already paid by Tenant as Additional Rent, and the amount of real estate taxes
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of the
foregoing statement, Tenant shall pay to Landlord the balance of the amounts, if
any, required to be paid pursuant to the above provisions of this Section 2.7
with respect to the preceding Tax Year or fraction thereof, or Landlord shall
credit any amounts due from it to Tenant pursuant to the provisions of this
Section 2.7 against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease
(or refund such portion of the over-payment as aforesaid if the Term has ended
and Tenant has no further obligation to Landlord). Such refund, if any, shall
survive the expiration or earlier termination of this Lease provided was not
then in default at the expiration or termination of this Lease and provided
Tenant does not then have any further obligations to Landlord).

 

18



--------------------------------------------------------------------------------

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.
Notwithstanding the foregoing provisions, no decrease in Landlord’s Tax Expenses
with respect to any Tax Year shall result in a reduction of the amount otherwise
payable by Tenant if and to the extent said decrease is attributable to
vacancies in the Building or partial completion of the Building rather than to
any other causes.

 

Terms used herein are defined as follows:

 

  (i) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

  (ii) “Landlord’s Tax Expenses Allocable to the Premises” shall mean (a) the
same proportion of Landlord’s Tax Expenses for and pertaining to the Building as
the Rentable Floor Area of Tenant’s Space bears to the Total Rentable Floor Area
of the Building plus (b) the same proportion of Landlord’s Tax Expenses for and
pertaining to the Site as the Rentable Floor Area of Tenant’s Space bears to the
Total Rentable Floor Area of the Building.

 

  (iii) “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

  (iv) “Base Taxes” is hereinbefore defined in Section 1.1.

 

  (v) “Base Taxes Allocable to the Premises” means (i) the same proportion of
Base Taxes for and pertaining to the Building as the Rentable Floor Area of
Tenant’s Space bears to the Total Rentable Floor Area of the Building, plus (ii)
the same proportion of Base Taxes for and pertaining to the Site as the Rentable
Floor Area of Tenant’s Space bears to the Total Rentable Floor Area of the
Building.

 

19



--------------------------------------------------------------------------------

  (vi) “Real estate taxes” means all taxes and special assessments of every kind
and nature and user fees and other like fees assessed by any governmental
authority on the Building or Site which the Landlord shall become obligated to
pay because of or in connection with the ownership, leasing and operation of the
Site, the Building and the Property and reasonable expenses of and fees for any
formal or informal proceedings for negotiation or abatement of taxes
(collectively, “Abatement Expenses”), which Abatement Expenses shall be excluded
from Base Taxes. The amount of special taxes or special assessments to be
included shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such taxes
are being determined. There shall be excluded from such taxes all income,
estate, succession, inheritance and transfer taxes; provided, however, that if
at any time during the Term the present system of ad valorem taxation of real
property shall be changed so that in lieu of the whole or any part of the ad
valorem tax on real property there shall be assessed on Landlord a capital levy
or other tax on the gross rents received with respect to the Site or Building or
Property, or a federal, state, county, municipal, or other local income,
franchise, excise or similar tax, assessment, levy or charge distinct from any
now in effect in the jurisdiction in which the Property is located) measured by
or based, in whole or in part, upon any such gross rents, then any and all of
such taxes, assessments, levies or charges, to the extent so measured or based,
shall be deemed to be included within the term “real estate taxes” but only to
the extent that the same would be payable if the Site and Buildings were the
only property of Landlord.

 

  (vii) If during the Lease Term the Tax Year is changed by applicable law to
less than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

2.8 TENANT ELECTRICITY.

 

If with respect to any calendar year falling within the Term or fraction of a
calendar year falling within the Term at the beginning or end thereof, the cost
of furnishing electricity to the Premises demised to Tenant, (excluding
electricity for common areas of the Building and Site and electricity for
standard heating, ventilating and air-conditioning (“HVAC”), all of which shall
be covered by and included in Operating Costs under Section 2.6 hereof and also
excluding utility charges separately chargeable to tenants for additional or
special services as, for example, for supplemental or additional HVAC services)
for a full calendar year exceeds $1.00 per square foot of Rentable Floor Area of
the Building, or for any such fraction of a calendar year exceeds the
corresponding fraction of $1.00 per square foot of Rentable Floor Area of the
Building, then Tenant shall pay to Landlord, as Additional Rent, on or before
the thirtieth (30th) day following receipt by Tenant of the statement referred
to below in this Section 2.8, its proportionate share of the amount of such
excess (i.e.

 

20



--------------------------------------------------------------------------------

the same ratio of such excess as the Rentable Floor Area of Tenant’s Space bears
to the Total Rentable Floor Area of the Building). Payments by Tenant on account
of such excess shall be made monthly at the time and in the fashion herein
provided for the payment of Annual Fixed Rent. The amount so to be paid to
Landlord shall be an amount from time to time reasonably estimated by Landlord
to be sufficient to cover, in the aggregate, a sum equal to such excess for each
calendar year during the Term. If the Landlord shall reasonably determine that
the cost of the electricity furnished to the Tenant at the Premises exceeds the
amount being paid under Sections 2.5 and 2.8, then the Landlord may charge the
Tenant for such excess and the Tenant shall promptly pay the same upon billing
therefor.

 

Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing electricity to the Building. Said statement
to be rendered to Tenant also shall show for the preceding year or fraction
thereof, as the case may be, the amount already paid by Tenant on account of
electricity, and the amount remaining due from, or overpaid by, Tenant for the
year or other period covered by the statement.

 

  2.8.1. TENANT ELECTRICITY – CHECK METERS FOR THE PREMISES.

 

  (A) Landlord shall, at its sole cost and expense, install one or more check
meters (so-called) for the Premises in locations and in a manner as determined
by Landlord. Notwithstanding the provisions of Section 2.8 and any other Section
or provision of this Lease, commencing on the date the check meter(s) for the
Premises becomes operational and continuing for the Term (as it may be extended)
Tenant shall be check metered and separately billed by Landlord for all
electricity usage related to and/or used respecting the Premises and all related
facilities and equipment (collectively called the “Premises Electricity”).
Landlord shall have the right to bill Tenant for Premises Electricity on a
monthly basis and Tenant shall pay such monthly Premises Electricity charges to
Landlord within ten (10) days after receipt of Landlord’s billing therefore.

 

From and after the date the check meter(s) for the Premises are effective and
operational, then thereafter electricity thereafter used and/or consumed for the
Premises shall be paid as provided in this Section 2.8.1. but a final settling
up, adjustment and payment for Premises electricity used and/or consumed prior
to said effective date shall be made in accordance with Section 2.5 and 2.8
hereof.

 

21



--------------------------------------------------------------------------------

 

ARTICLE III

 

CONDITION OF PREMISES; ALTERATIONS

 

3.1 SUBSTANTIAL COMPLETION.

 

  (A) Plans and Construction Process.

 

  (1) Landlord’s Work. Attached hereto as Exhibit B is (i) a space plan (“Tenant
Plan”) and (ii) a detailed scope (hereinafter called the “Building Standard
Materials and Turnkey Scope”) showing the work to be performed by Landlord, at
Landlord’s cost and expense, in order to prepare the Premises for Tenant’s
occupancy (such work being hereinafter referred to as the “Landlord’s Work”).
For the purposes of this Lease, the term “Landlord’s Work” shall mean all labor,
materials and other work necessary for the construction of the improvements
described in Exhibit B; provided, however, that Landlord shall have no
responsibility for the installation or connection of Tenant’s computer,
telephone, other communication equipment, systems or wiring.

 

  (2) Additional Tenant Work. Attached hereto as Exhibit B-1 is a list of items
of work included on the Tenant Plan which is work beyond the scope outlined in
the Building Standard and Materials Turnkey Scope and therefore is not included
within Landlord’s Work (such work being hereinafter referred to as the
“Additional Tenant Work”). For the purpose of this Lease, the term “Additional
Tenant Work” shall mean all labor, materials and other work necessary for the
construction of the Additional Tenant Work and for the purchase and installation
of the “Tenant’s Supplemental Air-Conditioning Units” (referred to in Section
3.5 hereof). Landlord’s Work and the Additional Tenant Work are collectively
hereinafter called the “Work.”

 

  (3)(a)

Tenant Plan Excess Costs. It is understood and agreed that Landlord shall be
responsible for the design costs associated with the Landlord’s Work and Tenant
shall be responsible (as part of Tenant Plan Excess Costs, as hereinafter
defined) for the design costs associated with the Additional Tenant Work. On or
before January 28, 2005, Landlord shall furnish to Tenant a written statement of
(i) the costs of the Additional Tenant Work including the “Tenant’s Supplemental
A/C Units Costs” (defined in Section 3.5 hereof) (such costs in the aggregate
being hereinafter referred to as the “Tenant Plan Excess Costs”), which such
costs shall include a construction management fee equal to 4% of the Additional
Tenant Work costs in excess of $200,000.00 and shall be paid by Tenant as
Additional Rent

 

22



--------------------------------------------------------------------------------

 

in accordance with Section 3.4 below, and (ii) Landlord’s estimate of any delay
which would likely result in the completion of the Landlord’s Work as the result
of any particular item of Additional Tenant Work. In addition, Landlord shall
not charge the 4% construction management fee on the cost of Tenant’s
installation of its telecommunications wiring and cabling. Tenant shall be
solely responsible for the installation thereof at its sole cost and expense and
Landlord shall have no obligation to manage or otherwise oversee the
installation thereof but Tenant shall comply with the provisions of Section 2.2
hereof.

 

  (3)(b) Landlord’s Notice to Tenant of Long Lead Items. On or before January
11, 2005, Landlord shall furnish to Tenant a written list of “Long Lead Items”
(hereinafter defined), the cost thereof and the length of the lead time. “Long
Lead Items” shall mean any items of Work for which there is a long lead time in
obtaining the materials therefore or which are specially or specifically
manufactured, produced or milled for the Work in or to the Premises and require
additional time for receipt or installation.

 

  (4) Authorization to Proceed Date; Long Lead Item Release Date. On or before
February 2, 2005 (herein called the “Authorization to Proceed Date”), Tenant
shall give Landlord written authorization to proceed with the Additional Tenant
Work in accordance with the Tenant’s Plan and Exhibit B-1 (such notice being
referred to as the “Notice to Proceed”). In addition, Tenant shall promptly
execute and deliver to Landlord any affidavits and documentation required in
order to obtain all permits and approvals necessary for Landlord to commence and
complete the Work on a timely basis (“Permit Documentation”).

 

Further, Tenant shall, on or before January 14, 2005 (herein called the “Long
Lead Item Release Date”), give Landlord written authorization to proceed to
purchase and/or contract for the “Long Lead Items” (defined above).
Notwithstanding the foregoing, Tenant acknowledges that (i) certain Long Lead
Items may still delay completion of the Work and thus result in a Tenant Delay
even if Tenant does authorize them on or before the Long Lead Item Release Date,
and (ii) any Long Lead Items which are added as a result of a change order after
the Long Lead Item Release Date may delay completion of the Work and thus result
in a Tenant Delay.

 

  (5)

Change Orders. Tenant shall have the right, in accordance herewith, to submit
for Landlord’s approval change proposals subsequent to the Notice to Proceed
(each, a “Change Proposal”). Landlord agrees to

 

23



--------------------------------------------------------------------------------

 

respond to any such Change Proposal within such time as is reasonably necessary
(taking into consideration the information contained in such Change Proposal)
after the submission thereof by Tenant, advising Tenant of any anticipated
increase in costs (“Change Order Costs”) associated with such Change Proposal,
as well as an estimate of any delay which would likely result in the completion
of the Work if a Change Proposal is made pursuant hereto (“Landlord’s Change
Order Response”). Tenant shall have the right to then approve or withdraw such
Change Proposal within five (5) business days after receipt of Landlord’s Change
Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) business day period, such Change Proposal shall be deemed
withdrawn. If Tenant approves such Change Proposal, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid in the same manner
as Tenant Plan Excess Costs are paid as set forth in Section 3.4.
Notwithstanding the foregoing, if a Change Order relates to a deletion in any
item or component of Work which has not been contracted for or purchased as of
the date of Landlord’s receipt of Tenant’s Change Proposal therefore, Tenant
shall only be responsible for the increase in the cost of the item or component
of the Work covered by the Change Order in excess of the deleted item.

 

  (6) Tenant Response to Requests for Information and Approvals. Except to the
extent that another time period is expressly herein set forth, Tenant shall
respond to any request from Landlord, Landlord’s architect, Landlord’s
contractor and/or Landlord’s Construction Representative for approvals or
information in connection with the Work, within three (3) business days of
Tenant’s receipt of such request.

 

  (7) Time of the Essence. Time is of the essence in connection with Tenant’s
obligations under this Section 3.1.

 

  (B) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following which shall be set
forth in writing by Landlord to Tenant within a reasonable period of time after
Landlord learns of same:

 

  (a)

Tenant’s failure to give authorization to Landlord to proceed to purchase and/or
contract for Long Lead Items on or before the Long Lead Item Release Date,

 

24



--------------------------------------------------------------------------------

 

Tenant’s failure to give authorization to Landlord to proceed with the
Additional Tenant Work on or before the Authorization to Proceed Date or
Tenant’s failure to provide all required Permit Documentation to Landlord on or
before the Authorization to Proceed Date; or

 

  (b) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative including, without limitation, within the time periods set forth
in Section 3.1(A)(6) above;

 

  (c) Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with
Section 3.4;

 

  (d) Any delay due to items of work for which there is a long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Premises and require
additional time for receipt or installation;

 

  (e) Any delay in the completion of the Work resulting from particular items of
the Additional Tenant Work, including, without limitation, Change Orders; or

 

  (f) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers or anyone else engaged by Tenant in connection with the preparation of
the Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.

 

The Tenant Delays defined in clauses (a), (b) and (c) of this Section 3.1(B)(1)
are sometimes hereinafter referred to as “Accelerated Rent Tenant Delays,” the
Tenant Delays defined in clauses (d), (e), and (f) of this Section 3.1(B)(1) are
sometimes hereinafter referred to as “Other Tenant Delays.”

 

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a)

Tenant covenants that no Tenant Delay shall delay commencement of the Term or
the obligation to pay Annual Fixed Rent or Additional Rent, regardless of the
reason for

 

25



--------------------------------------------------------------------------------

 

such Tenant Delay or whether or not it is within the control of Tenant or any
such employee. The Work shall be deemed substantially completed as of the date
when the Work would have been substantially completed but for any Tenant Delays,
as determined by Visnick & Caulfield, Architects in the exercise of its good
faith business judgment.

 

  (b) If any Accelerated Rent Tenant Delays occur: (i) Tenant shall, for the
purpose of reimbursing Landlord for lost rent due to Landlord’s inability to
proceed with the Work as scheduled, pay to Landlord an amount (“Accelerated Rent
Payment”) equal to one day of Annual Fixed Rent and Additional Rent for each day
of Accelerated Rent Tenant Delay, (ii) the Estimated Commencement Date shall be
extended by each day of Accelerated Rent Tenant Delay, and (iii) if the
Commencement Date occurs before the Estimated Commencement Date, then any
Accelerated Rent Payment paid by Tenant shall be credited against the Annual
Fixed Rent and Additional Rent payable by Tenant in respect of the period
commencing as of the Commencement Date and ending as of the Estimated
Commencement Date.

 

  (c) Tenant shall reimburse Landlord the amount, if any, by which the cost of
the Work is increased as the result of any Tenant Delay in excess of the amounts
paid under Section 3.1(B)(2)(b) above and not otherwise credited to Tenant under
said Section 3.1(B)(2)(b).

 

  (d) If Landlord claims a Tenant Delay has occurred, Landlord and Tenant shall
reasonably cooperate to revise the project schedule to the end that, insofar as
reasonably feasible, lost time may be made up but Landlord shall in no event be
obligated to engage in extraordinary efforts. Without limiting the foregoing,
Landlord shall have no obligation to cause any Work to be performed other than
during normal business hours and Landlord shall have no obligation to pay
premium or overtime rates and/or charges. In determining whether a Tenant Delay
has occurred, whether Accelerated Rent is due or whether Tenant is to reimburse
Landlord on account of increases in cost due to a Tenant Delay only the net
effect on the critical path is to be considered after giving effect to (i)
changes in the work, which eliminate work or require less work or less costly
work than originally contemplated in the project schedule and in fact reduce the
time schedule and (ii) any mitigation of a delay by means of rescheduling of
work subject to the foregoing.

 

26



--------------------------------------------------------------------------------

  (e) Any amounts due from Tenant to Landlord under this Section 3.1(B)(2) shall
be due and payable within thirty (30) days of billing therefor, and shall be
considered to be Additional Rent. Nothing contained in this Section 3.1(B)(2)
shall limit or qualify or prejudice any other covenants, agreements, terms,
provisions and conditions contained in this Lease.

 

  (C) Substantial Completion of the Work.

 

  (1) Landlord’s Obligations. Subject to Tenant Delays and delays due to Force
Majeure, as defined in Section 6.1 and subject to the provisions of Section
3.1(B)(2), Landlord shall use reasonable speed and diligence to have the Work
substantially completed on or before the Estimated Commencement Date, but Tenant
shall have no claim against Landlord for failure so to complete construction of
the Work in the Premises, except for the right to terminate this Lease, without
further liability to either party, in accordance with the provisions hereinafter
specified in Section 3.2.

 

  (2) Definition of Substantial Completion. The Premises shall be treated as
having been substantially completed on the later of:

 

  (a) The date on which the Work, together with common facilities for access and
services to the Premises, has been completed (or would have been completed
except for Tenant Delays) except for items of work and adjustment of equipment
and fixtures which can be completed after occupancy has been taken without
causing material interference with Tenant’s use of the Premises (i.e. so-called
“punch list” items), and

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Premises for the Permitted Use, unless the failure to obtain such
permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which the Work has been
substantially completed, the reasonable determination of Visnick & Caulfield,
Architects as to such date shall be deemed conclusive and binding on both
Landlord and Tenant.

 

27



--------------------------------------------------------------------------------

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Work, and Tenant shall cooperate with Landlord in
providing access as may be required to complete such work in a normal manner.

 

  (4) Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures in portions of the Premises when it can be done without
material interference with remaining work or with the maintenance of harmonious
labor relations. Any such access by Tenant shall be upon all of the terms and
conditions of the Lease (other than the payment of Annual Fixed Rent) and shall
be at Tenant’s sole risk, and Landlord shall not be responsible for any injury
to persons or damage to property resulting from such early access by Tenant.

 

  (5) Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Premises are in fact actually substantially
complete, the Premises are deemed to be substantially complete pursuant to the
provisions of this Section 3.1 (i.e. and the Commencement Date has therefore
occurred), Tenant shall not (except with Landlord’s consent) be entitled to take
possession of the Premises for the Permitted Use until the Premises are in fact
actually substantially complete.

 

  (6) Landlord’s Notice of Anticipated Date of Substantial Completion. Landlord
shall give Tenant not less than fourteen (14) days advance notice of the
anticipated date of substantial completion.

 

  (7) Job meetings and Inspections. Landlord shall advise Tenant from time to
time (which advice may be oral) of the periodic job meetings to be held
respecting the conduct of Work and Tenant shall have the right to attend such
job meetings. In addition, Tenant shall have the right to enter upon the
Premises to inspect the progress of the Work but only at times when Work is
being performed and in such a manner so as not to interfere with the progress
thereof.

 

3.2 RENT ABATEMENT, OUTSIDE COMPLETION DATE AND TENANT’S TERMINATION RIGHT.

 

(A) In the event that the Work shall not be substantially completed by the
sixtieth (60th) day following the Estimated Commencement Date and if such
failure to substantially complete is not due, in whole or in part, to any Tenant
Delay or to any Change Order, then for each day that the Commencement Date is
delayed beyond the 60th day following the Estimated Commencement Date, Landlord
shall provide Tenant with one (1) day’s free fixed rent which shall be in
addition to the free rent resulting from the Rent Commencement Date being the
181st following the

 

28



--------------------------------------------------------------------------------

Commencement Date. The provisions of this Section 3.2(A) shall only apply if
Tenant does not terminate this Lease pursuant to Section 3.2(B) below.

 

(B) If Landlord shall have failed substantially to complete the Work on or
before the Outside Completion Date as defined in Section 1.1 hereof (which date
shall be extended automatically for such periods of time as Landlord is
prevented from proceeding with or completing the same by reason of Force Majeure
as defined in Section 6.1 or any act or failure to act of Tenant which
interferes with Landlord’s construction of the Premises, without limiting
Landlord’s other rights on account thereof), Tenant shall have the right to
terminate this Lease by giving notice to Landlord of Tenant’s desire to do so
before such completion and within the time period from the Outside Completion
Date (as so extended) until the date which is thirty (30) days subsequent to the
Outside Completion Date (as so extended); and, upon the giving of such notice,
the term of this Lease shall cease and come to an end without further liability
or obligation on the part of either party unless, within thirty (30) days after
receipt of such notice, Landlord substantially completes the Work to be
performed by Landlord pursuant to Section 3.1. In the event that this Lease
shall be terminated pursuant to the foregoing provisions of this Section 3.2(B),
Landlord shall promptly reimburse Tenant for (a) any Tenant Plan Excess Costs
previously paid by Tenant to Landlord and (b) “Tenant’s Termination Damages”
(hereinafter defined). “Tenant’s Termination Damages” shall be the reasonable
out of pocket costs and expenses actually paid by Tenant to third parties
unaffiliated and not employed by Tenant for, on account of or respecting the
following in the Premises but not to exceed $300,00.00 in the aggregate: (i)
legal fees paid by Tenant in negotiating this Lease and in enforcing this
Section 3.2(B) in the event Tenant terminates pursuant hereto, (ii) project
management services of a third party in supervising the installation of Tenant’s
telecommunications equipment; (iii) consulting services of a third party in
supervising the installation of Tenant’s audio visual equipment; (iv) voice and
data wiring and cabling, (v) video installations in conference rooms, (vi)
wiring and cabling in Tenant’s data center in the Premises, (vii) purchase and
installation of audio amplification equipment and (viii) interior and exterior
signage erected by Tenant pursuant to Section 8.26 of this Lease. However, there
shall be excluded from Tenant’s Termination Damages the costs and expenses of
any of the foregoing items which are removed by Tenant or which are reasonably
reusable in another location by Tenant. As a condition to being reimbursed for
Tenant’s Termination Damages, Tenant shall be required to submit to Landlord
reasonable written information evidencing actual payment of the foregoing. In no
event shall Tenant be entitled to any indirect, consequential, punitive or other
damages or any other remedies. Landlord and Tenant hereby agree that the
foregoing right of termination and payment shall be Tenant’s sole and exclusive
remedy for Landlord’s failure so to complete such Work within such time and
respecting Tenant’s termination under this Section 3.2(B) or otherwise. Each day
of Tenant Delay shall be deemed conclusively to cause an equivalent day of delay
by Landlord in substantially completing the Work pursuant to Section 3.1, and
thereby automatically extend for each such equivalent day of delay the date of
the Outside Completion Date.

 

29



--------------------------------------------------------------------------------

3.3 QUALITY AND PERFORMANCE OF WORK.

 

All construction work required or permitted by this Lease shall be done in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities (“Legal Requirements”) and all
Insurance Requirements (as defined in Section 5.14 hereof). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Article III not later than the end of the twelfth (12th) full
calendar month next beginning after the Commencement Date with respect to all of
Landlord’s construction obligations under this Article III including, but not
limited to, the heating, ventilating and air conditioning systems servicing the
Premises, Tenant shall be deemed conclusively to have approved Landlord’s
construction and shall have no claim that Landlord has failed to perform any of
Landlord’s obligations under this Article III (if any). Landlord agrees to
correct or repair at its expense items which are then incomplete or do not
conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.

 

3.4 PAYMENT OF TENANT PLAN EXCESS COSTS AND CHANGE ORDER COSTS. To the extent,
if any, that there are Tenant Plan Excess Costs as provided in Section 3.1,
Tenant shall pay Landlord, as Additional Rent, fifty percent (50%) of the Tenant
Plan Excess Costs prior to the commencement of Landlord’s Work and the
Additional Tenant Work, provided however, that in the event the Tenant Plan
Excess Costs exceed $100,000.00 (“Maximum Amount”), then, in addition, Tenant
shall pay to Landlord, as Additional Rent, prior to the commencement of
Landlord’s Work and the Additional Tenant Work, all such Tenant Plan Excess
Costs in excess of the Maximum Amount. Further, if a Change Order results in
“Change Order Costs” (as set forth in Section 3.1(A)(5)), then Tenant shall pay
to Landlord, as Additional Rent, at the time that Tenant approves such Change
Order in accordance with Section 3.1(A)(5), all such Change Order Costs.

 

3.5

TENANT’S SUPPLEMENTAL AIR CONDITIONING UNITS. As part of the “Additional Tenant
Work” (defined in Section 3.1(A)(2) hereof), Landlord shall

 

30



--------------------------------------------------------------------------------

 

purchase and install three (3), 5 ton air-conditioning units which shall be for
Tenant’s sole and exclusive supplemental air-conditioning requirements in the
Premises and shall be located on the roof of the Building and elsewhere in the
Premises (“Tenant’s Supplemental Air Conditioning Units”). The location on the
roof shall be as selected by Landlord. The portion of the Tenant’s Supplemental
Air-Conditioning Units located within the Premises shall be located either (i)
above ceilings, as determined by Landlord, or (ii) if elsewhere, as suggested by
Landlord, then in a location as reasonably agreed to by Landlord and Tenant.
Tenant shall timely select the units. However, Landlord shall have the right to
approve the units including, without limitation, their size, weight, style,
operating characteristics and aesthetics. The cost to purchase Tenant’s
Supplemental Air-Conditioning Units and all labor, work and other materials
necessary for the installation of Tenant’s Supplemental Air-Conditioning Units
and their lines, fixtures and all appurtenances (collectively the “Tenant’s
Supplemental A/C Units Costs”) shall be paid by Tenant as part of Tenant Plan
Excess Costs pursuant to Sections 3.1(A)(3) and 3.4 hereof. From and after
Landlord’s initial installation of the Tenant’s Supplemental Air Conditioning
Units, Tenant shall be solely responsible for the operation, maintenance, repair
and replacement of the same and Tenant shall be responsible for all utilities’
costs incurred in operating Tenant’s Supplemental Air Conditioning Units.

 

ARTICLE IV

 

LANDLORD’S COVENANTS; INTERRUPTIONS AND DELAYS

 

4.1 LANDLORD COVENANTS:

 

  4.1.1 (A) SERVICES FURNISHED BY LANDLORD.

 

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.

 

(B) HVAC MAINTENANCE

 

Subject to escalation reimbursement in accordance with Section 2.6, Landlord
shall maintain, repair and make replacements as necessary to operate the
heating, ventilating and air-conditions system (the “HVAC System”) including
periodic cleaning and maintenance of the ducts and outside components of the
HVAC System.

 

  4.1.2 ADDITIONAL SERVICES AVAILABLE TO TENANT.

 

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at

 

31



--------------------------------------------------------------------------------

reasonable and equitable rates from time to time established by Landlord. Tenant
agrees to pay to Landlord, as Additional Rent, the cost of any such additional
Building services requested by Tenant and for the cost of any additions,
alterations, improvements or other work performed by Landlord in the Premises at
the request of Tenant within thirty (30) days after being billed therefor.

 

  4.1.3 ROOF, EXTERIOR WALL, FLOOR SLAB AND COMMON FACILITY REPAIRS.

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in serviceable condition and (ii) to maintain
the Building (exclusive of Tenant’s responsibilities under this Lease) in a
first class manner comparable to the maintenance of similar properties in the
Boston West Suburban Market.

 

4.2 INTERRUPTIONS AND DELAYS IN SERVICES AND REPAIRS, ETC.

 

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation the causes set forth in Section 3.2 hereof as being
reasonably beyond Landlord’s control, Landlord shall not be liable to Tenant
therefor, nor, except as expressly otherwise provided in Article VI, shall
Tenant be entitled to any abatement or reduction of rent by reason thereof, or
right to terminate this Lease, nor shall the same give rise to a claim in
Tenant’s favor that such failure constitutes actual or constructive, total or
partial, eviction from the Premises.

 

In the event that the electrical, heating, ventilating, air conditioning, or all
elevator service to the Premises shall be shut down for more than five (5) full
and consecutive business days, then, Tenant shall be entitled to an abatement of
Annual Fixed Rent from the date of the shutdown of such service to the date such
service is restored. Tenant agrees that if and to the extent such shutdown is
covered by Landlord’s loss of rents coverage, the abatement of Annual Fixed Rent
shall be limited and equal to the “Insurance Amount” (hereinafter defined).
However, if such shutdown of service is attributable to Landlord’s negligence or
willful conduct, the abatement of Annual

 

32



--------------------------------------------------------------------------------

Fixed Rent shall not be limited to the Insurance Amount. The “Insurance Amount”
shall be an amount equal to the payment actually received by Landlord (but only
allocable to and on account of the Premises) for such shut down of service to
the Premises received from Landlord’s insurance carrier providing such loss of
rents insurance less the amount of any deductible contained in such loss of
rents insurance coverage. Notwithstanding anything herein contained to the
contrary, in no event shall any of the events referred to in this Section give
rise to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.

 

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

4.3 LANDLORD’S INSURANCE. Landlord shall carry at all times during the Term of
this Lease (i) commercial general liability insurance with respect to the
Building in an amount as determined by Landlord from time to time, (ii)
insurance against loss or damage with respect to the Buildings covered by the
so-called “all risk” type insurance coverage (including loss of rents as
determined by Landlord) in an amount equal to at least the replacement value of
the Building but whether or not and in what amounts to maintain coverage for
terrorism, the decision as to the amount of the full replacement coverage for
“all risk” type insurance coverage and the amount of the deductible shall all be
in Landlord’s sole discretion but in no event shall such insurance be in such
amount as would trigger the application of the co-insurance provision of such
policy. Landlord may also maintain such other insurance as may from time to time
be required by a mortgagee holding a mortgage lien on the Building. Further,
Landlord may also maintain such insurance against loss of annual fixed rent and
additional rent and such other risks and perils as Landlord deems proper. Any
and all such insurance (i) may be maintained under a blanket policy affecting
other properties of Landlord and/or its affiliated business organizations, (ii)
may be written with deductibles as determined by Landlord and (iii) shall be
subject to escalation reimbursement in accordance with Section 2.6.

 

33



--------------------------------------------------------------------------------

 

ARTICLE V

 

TENANT’S COVENANTS

 

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:

 

5.1 PAYMENTS.

 

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2.

 

5.2 REPAIR AND YIELD UP.

 

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing (i) all goods and effects
of Tenant except for the initial Tenant improvements constructed pursuant to
Article III hereof, (ii) to the extent specified by Landlord by notice to Tenant
as set forth in Section 5.14 hereof all alterations and additions made by Tenant
(iii) all partitions and (iv) to the extent specified by Landlord by notice to
Tenant given at least ten (10) days before such expiration or termination, the
wiring for Tenant’s computer, telephone and other communication systems and
equipment whether located in the Premises or in any other portion of the
Building, including all risers and all alterations and additions made by Tenant,
and in each case repairing any damage caused by such removal and restoring the
Premises and leaving them clean and neat. Tenant shall not permit or commit any
waste, and Tenant shall be responsible for the cost of repairs which may be made
necessary by reason of damage to common areas in the Building, to the Site or to
the other building caused by Tenant, Tenant’s agents, contractors, employees,
sublessees, licensees, concessionaires or invitees.

 

5.3 USE.

 

To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises, Building, the Site or any other part of the Complex nor to
permit in the Premises or on the Site any auction sale, vending machine, or
inflammable fluids or chemicals, or nuisance, or the emission from the Premises
of any objectionable noise or odor, nor to permit in the Premises anything which
will in any way result in the leakage of fluid or the growth of mold, and not to
use or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is improper, offensive, contrary to law
or ordinance or liable to invalidate or increase the premiums for any insurance
on the Building or its contents or liable to

 

34



--------------------------------------------------------------------------------

render necessary any alteration or addition to the Building. Further, (i) Tenant
shall not, nor shall Tenant permit its employees, invitees, agents, independent
contractors, contractors, assignees or subtenants to, keep, maintain, store or
dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively “Hazardous Materials
Laws”), (ii) Tenant shall immediately notify Landlord of any incident in, on or
about the Premises, the Building or the Site that would require the filing of a
notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors, contractors,
assignees and subtenants to comply with each of the foregoing and (iv) Landlord
shall have the right to make such inspections (including testing) as Landlord
shall elect from time to time to determine that Tenant is complying with the
foregoing; provided, however, that if any inspection discloses a use in
violation of this Section 5.3, Tenant shall pay for the Landlord’s out of pocket
costs of such inspection. Notwithstanding the foregoing, Tenant may use normal
amounts and types of substances typically used for office uses provided that
Tenant uses such substances in the manner in which they are normally used and in
compliance with all Hazardous Materials Laws and other Legal Requirements and
provided further that no odors shall emanate from the Premises which are
detectable in any other portion of the Building or Site.

 

Landlord represents to Tenant that, to the best of Landlord’s actual knowledge
as of the date of this Lease, there are no Hazardous Materials in the Buildings
or on the Site which are required to be removed or otherwise abated in
accordance with applicable Hazardous Materials Laws. Subject to the limitations
of Section 8.4 hereof if and to the extent required to be removed or abated
pursuant to the requirements of Hazardous Materials Laws as set forth in any
notice from applicable governmental authority having jurisdiction, which notice
is not challenged but is accepted by Landlord, Landlord shall use reasonable
efforts to remove or abate as required by applicable Hazardous Materials Laws
Hazardous Materials in the common areas of the Buildings or the “Base Building”
(as hereinafter defined), provided that the foregoing shall not apply to (i)
requirements of Hazardous Materials Laws resulting from the use of, or
additions, alterations or improvements in, any tenant space in the Buildings,
including the Premises (except that if the initial improvements to the Premises
performed by Landlord in accordance with Section 3.1 or Section 3.2 hereof
triggers compliance with Hazardous Material Laws, Landlord shall be responsible
for removal or abatement in accordance with such Hazardous Materials Laws) or
(ii) Hazardous Materials which are in the Building or on the Site because of the
action or inaction of any tenant or occupant in the Complex, including

 

35



--------------------------------------------------------------------------------

Tenant, or any employee, agent or contractor thereof, or (iii) any tenant space
in the Building, including the Premises, and any additions, alterations and
improvements therein. In addition, Landlord shall be responsible for the
initiation and performance on a regular basis of an Operations and Maintenance
Plan Regarding any Hazardous Materials existing in the Building or on the Site
existing prior to the execution of this Lease. For purposes of this Section, the
“Base Building” shall mean the structural elements of the Building and the
heating, ventilating and air conditioning, electrical and plumbing systems and
equipment bringing primary service to the tenant spaces in the Buildings.
Subject to the limitations of Section 8.4 hereof, Landlord agrees to indemnify
and save Tenant harmless from liability, loss and damage to persons or property
and from any claims, actions, proceedings and expenses in connection therewith
resulting from (x) the failure of Landlord to fulfill its obligations under the
preceding sentence or (y) any releases of Hazardous Materials within the
Buildings or on the Site that occurred prior to the Date of this Lease;
provided, however, that in no event shall the foregoing indemnity render
Landlord liable for any loss or damage to Tenant’s personal property, fixtures
or equipment and Landlord shall in no event be liable for indirect,
consequential or punitive damages.

 

5.4 OBSTRUCTIONS; ITEMS VISIBLE FROM EXTERIOR; RULES AND REGULATIONS.

 

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Additional Building or of the Site used by Tenant
in common with others; not without prior consent of Landlord to permit the
painting or placing of any signs (except for such signage as is permitted
pursuant to Section 8.26 hereof), curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable Rules and Regulations now or hereafter made by Landlord, of which
Tenant has been given notice and which are applicable to all tenants generally
of the Building, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such Rules and
Regulations.

 

5.5 SAFETY APPLIANCES.

 

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

 

5.6

ASSIGNMENT; SUBLEASE. Except as otherwise expressly provided herein, Tenant
covenants and agrees that it shall not assign, mortgage, pledge, hypothecate or
otherwise transfer this Lease and/or Tenant’s interest in this Lease or sublet
(which

 

36



--------------------------------------------------------------------------------

 

term, without limitation, shall include granting of concessions, licenses or the
like) the whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under Sections 5.6.1-5.6.5 shall be void, ab initio; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions hereof.

 

  5.6.1 Notwithstanding the foregoing provisions of Section 5.6 above and the
provisions of Sections 5.6.2 and 5.6.4 below, but subject to the provisions of
Sections 5.6.3, and 5.6.5 below, Tenant shall have the right, without Landlord’s
consent, to assign this Lease or to sublet the Premises (in whole or in part) to
(a) an entity succeeding to the business and assets of Tenant whether by way of
merger or consolidation or by way of acquisition of all or substantially all of
the assets of Tenant (including, without limitation, a transfer of this Lease by
assignment to such successor entity); provided that the acquiring entity is as a
matter of law, or otherwise agrees directly with Landlord to be, directly and
primarily obligated under this Lease, (b) an entity which is either the parent
of Tenant, controlled by Tenant or under common control with Tenant (herein
called an “Affiliate”); provided that such assignee is as a matter of law, or
otherwise agrees directly with Landlord to be, directly and primarily obligated
under this Lease; or (c) a partnership or joint venture in which Tenant (or an
entity described in items (a) or (b) above) is a bonafide partner or joint
venturer owning at least fifty one percent (51%) of all ownership interests in
such partnership or joint venture and possess at least fifty one percent (51%)
of the voting rights in such partnership or joint venture; provided that such
partnership or joint venture is as a matter of law, or otherwise agrees directly
with Landlord to be, directly and primarily obligated under this Lease. However,
it shall be a condition to any such assignment or sublease under this Section
5.6.1 that the entity to which this Lease is so assigned or which so sublets the
Premises has reasonable financial standing and capability to perform the
obligations of Tenant under this Lease as and when due or required. If any
Affiliate of Tenant to which this Lease is assigned or the Premises sublet (in
whole or in part) shall cease to be such a parent or subsidiary corporation,
such cessation shall be considered an assignment or subletting requiring
Landlord’s consent.

 

  5.6.1.1 

Notwithstanding the provisions of Section 5.6 above but subject to the
provisions of this Section 5.6.1.1 and the provisions of Sections 5.6.3, 5.6.4
and 5.6.5, Tenant may sublease less than forty percent (40%) of the Rentable
Floor Area of the Premises in the aggregate provided that in each instance
Tenant first obtains the express prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. In determining for the
purposes of the foregoing whether forty percent (40%) or more of the Rentable
Floor Area of the Premises have been sublet, assignments or subleases made
pursuant to Section 5.6.1 hereof shall not be included. Tenant may sublease at a
rent and other charges payable by the proposed subtenant that may be lower than
the market rent and other charges for first class office space.

 

37



--------------------------------------------------------------------------------

 

However, Landlord shall not be deemed to be unreasonably withholding its consent
to such a proposed subleasing if:

 

  (a) the proposed subtenant is (i) a tenant or subtenant in the Building and
there is available space in the Building that could accommodate the requirement
of such tenant or subtenant within six (6) months of the date Tenant proposes to
be the Commencement Date for its proposed sublease, (ii) in active negotiation
(as evidenced by the receipt by Landlord of a request for proposal to lease from
such party no more than ninety (90) days prior to Tenant’s request for consent)
with Landlord for premises in the Building or or (iii) not of a character
consistent with the operation of a first class office building (by way of
example, Landlord shall not be deemed to be unreasonably withholding its consent
to an assignment or subleasing to any governmental or quasi-governmental
agency). From time to time during the Lease Term, Tenant shall have the right by
written notice (“Tenant’s Notice”) to submit to Landlord a list of prospective
parties with whom Tenant would like to propose sublease or assignment terms.
Within seven (7) days following Landlord’s receipt of Tenant’s Notice, Landlord
shall advise Tenant whether or not Landlord is in active negotiations with any
such prospective parties identified in Tenant’s Notice;

 

  (b) the proposed subtenant does not possess reasonably adequate financial
capability to perform the obligations of the subtenant under the sublease as and
when due or required, or

 

  (c) the subtenant proposes to use the Premises (or part thereof) for a purpose
other than the purpose for which the Premises may be used as stated in Section
1.1 hereof, or

 

  (d) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord’s Operating Expenses beyond that which Landlord incurs for use
by Tenant; (ii) be likely to materially increase the burden on elevators or
other Building systems or equipment over the burden prior to such proposed
subletting; or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises,
or

 

  (e) there shall be existing an Event of Default (defined in section 7.1), or

 

  (f)

any part of the rent payable under the proposed sublease shall be based in whole
or in part on the income or profits derived from the Premises or if proposed
sublease shall potentially have any adverse

 

38



--------------------------------------------------------------------------------

 

effect on the real estate investment trust qualification requirements applicable
to Landlord and its affiliates.

 

  5.6.2  Notwithstanding the provisions of Section 5.6. above, but subject to
the provisions of this Section 5.6.2 and the provisions of Sections 5.6.3, 5.6.4
and 5.6.5 below, Tenant covenants and agrees not to assign this Lease or to
sublet forty percent (40%) or more of the Rentable Floor Area of the Premises
(which shall be deemed to include, without limitation, any proposed subleasing
which together with prior subleasings would result in an area equal to or
greater than forty percent (40%) of the Rentable Floor Area of the Premises in
the aggregate being the subject of one or more subleases) without, in each
instance, having first obtained the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. In determining for the
purposes of the foregoing whether forty percent (40%) or more has been sublet,
assignments or subleases made pursuant to Section 5.6.1 hereof shall not be
included. Tenant may sublease at a rent and other charges payable by the
proposed subtenant that may be lower than the market rent and other charges for
first class office space. However, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

  (a) the proposed assignee or subtenant is (i) a tenant or subtenant in the
Building and there is available space in the Building that could accommodate the
requirement of such tenant or subtenant within six (6) months of the date Tenant
proposes to be the Commencement Date for its proposed sublease, (ii) in active
negotiation (as evidenced by the receipt by Landlord of a request for proposal
to lease from such party no more than ninety (90) days prior to Tenant’s request
for consent) with Landlord for premises in the Building or (iii) not of a
character consistent with the operation of a first class office building (by way
of example, Landlord shall not be deemed to be unreasonably withholding its
consent to an assignment or subleasing to any governmental or quasi-governmental
agency). From time to time during the Lease Term, Tenant shall have the right by
written notice (“Tenant’s Notice”) to submit to Landlord a list of prospective
parties with whom Tenant would like to propose sublease or assignment terms.
Within seven (7) days following Landlord’s receipt of Tenant’s Notice, Landlord
shall advise Tenant whether or not Landlord is in active negotiations with any
such prospective parties identified in Tenant’s Notice;

 

  (b) the proposed assignee or subtenant does not possess reasonably adequate
financial capability to perform the obligations of the Tenant under this Lease
(in the case of an assignment) or of the subtenant under the sublease (in the
case of a sublease) as and when due or required,

 

39



--------------------------------------------------------------------------------

  (c) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.1 hereof, or

 

  (d) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord’s Operating Expenses beyond that which Landlord incurs for use
by Tenant; (ii) be likely to materially increase the burden on elevators or
other Building systems or equipment over the burden prior to such proposed
subletting or assignment; or (iii) violate or be likely to violate any
provisions or restrictions contained herein relating to the use or occupancy of
the Premises, or

 

  (e) there shall be existing an Event of Default (defined in Section 7.1), or

 

  (f) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates.

 

  (g) in the case of a proposed assignment for all or substantially all of the
balance of the then current Term of this Lease (except for an assignment made
pursuant to Section 5.6.1), Landlord elects, at its option, by notice given
within thirty (30) days after receipt of Tenant’s notice given pursuant to
Section 5.6.3 below, to terminate this Lease as of a date which shall be not
earlier than sixty (60) days nor later than one hundred twenty (120) days after
Landlord’s notice to Tenant; provided, however, that upon the termination date
as set forth in Landlord’s notice, all of Landlord’s and Tenant’s obligations
relating to the period after such termination date (but not those relating to
the period before such termination date) shall cease. If, within such 30 day
period, Landlord shall fail to give Tenant notice of Landlord’s intention to so
terminate, Landlord shall be deemed to have waived its right to so terminate as
to the then applicable assignment. subject, however, to the provisions of the
last paragraph of Section 5.6.3. Notwithstanding the foregoing provisions of
this Section 5.6.2(g), if Landlord notifies Tenant of Landlord’s election to
terminate this Lease, Tenant shall have the right, by notice to Landlord given
within ten (10) days after receipt by Tenant of Landlord’s notice of
termination, to withdraw Tenant’s request to assign this Lease in which event
Landlord’s election to terminate shall be rendered null and void;

 

40



--------------------------------------------------------------------------------

  (h)

in the case of a proposed subleasing which together with prior subleasings would
result in an area equal to forty percent (40%) or more of the Rentable Floor
Area of the Premises being the subject of one or more subleases (except for
subleases made pursuant to Section 5.6.1 hereof), for all or substantially all
of the balance of the then current Term of this Lease, Landlord elects, at its
option, by notice given within thirty (30) days after receipt of Tenant’s notice
given pursuant to Section 5.6.3 below, to terminate this Lease as to such
portions of the Premises proposed to be sublet which would, if made, result in
an area greater than forty percent (40%) of the Rentable Floor Area of the
Premises being sublet (herein called the “Terminated Portion of the Premises”)
as of a date which shall be not earlier than sixty (60) days nor later than one
hundred twenty (120) days after Landlord’s notice to Tenant (however such
termination right shall not apply to subleases pursuant to Section 5.6.1);
provided, however that upon the termination date as set forth in Landlord’s
notice, all of Landlord’s and Tenant’s obligations as to the Terminated Portion
of the Premises relating to the period after such termination date (but not
those relating to the period before such termination date) shall cease and
promptly upon being billed therefore by Landlord, Tenant shall make final
payment of all Annual Fixed Rent and Additional Rent due from Tenant through the
Termination date provided, further, that this Lease shall remain in full force
and effect as to the remainder of the Premises, except that from and after the
termination date the Rentable Floor Area of the Premises shall be reduced to the
rentable floor area of the remainder of the Premises and the definition of
Rentable Floor Area of the Premises shall be so amended and after such
termination all references in this Lease to the “Premises” or the “Rentable
Floor Area of the Premises” shall be deemed to be references to the remainder of
the Premises and accordingly Tenant’s payments for Annual Fixed Rent, operating
costs, real estate taxes and electricity shall be reduced on a pro rata basis to
reflect the size of the remainder of the Premises, and provided further that
Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days after
demand the reasonable cost to separately demise the Terminated Portion of the
Premises. If, within such 30 day period, Landlord shall fail to give Tenant
notice of Landlord’s intention to so terminate, Landlord shall be deemed to have
waived its right to so terminate as to the then applicable Terminated Portion of
the Premises. subject, however, to the provisions of the last paragraph of
Section 5.6.3. Notwithstanding the foregoing provisions of this Section
5.6.2(h), if Landlord notifies Tenant of Landlord’s election to terminate this
Lease as to the Terminated Portion of the Premises, Tenant shall have the right,
by notice of Landlord given within ten (10) days after receipt by Tenant

 

41



--------------------------------------------------------------------------------

 

of Landlord’s notice of termination, to withdraw Tenant’s request to sublease
the Premises in which event Landlord’s election to terminate shall be rendered
null and void; or

 

  (i) If Landlord fails to elect to terminate (or is deemed not to have so
elected to terminate) pursuant to (g) or (h) above, Landlord shall have no
further right to terminate as to such space proposed to be assigned or sublet by
Tenant subject, however, to the last paragraph of Section 5.6.3 and provided a
proposed assignment or sublease for which Landlord’s consent is thereafter
requested does not materially vary from the business terms contained in the
written letter of intent or other written proposal originally presented to
Landlord under subsection (g) or (h) above on the basis of which Landlord
elected not to terminate (or is deemed not to have elected to terminate).

 

  5.6.3  Tenant shall give Landlord notice of any proposed sublease or
assignment, and said notice shall specify the provisions of the proposed
assignment or subletting, including (a) the name and address of the proposed
assignee or subtenant, (b) in the case of a proposed assignment or subletting
pursuant to Section 5.6.1.1 or Section 5.6.2, such information as to the
proposed assignee’s or proposed subtenant’s net worth and financial capability
and standing as may reasonably be required for Landlord to make the
determination referred to in Section 5.6.1.1 or Section 5.6.2 above, except that
as to any space to which Landlord has a right to terminate under 5.6.2(g) or
(h), Tenant need only furnish a copy of a written letter of intent or other
written proposal signed by Tenant and the prospective transferee (provided,
however, that Landlord shall hold such information confidential having the right
to release same to its officers, accountants, attorneys and mortgage lenders on
a confidential basis), (c) all of the terms and provisions upon which the
proposed assignment or subletting is to be made, (d) in the case of a proposed
assignment or subletting pursuant to Section 5.6.1.1 or Section 5.6.2, all other
information necessary to make the determination referred to in Section 5.6.1.1
or Section 5.6.2 above and (e) in the case of a proposed assignment or
subletting pursuant to Section 5.6.1 above, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 5.6.1.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Sections 5.6.1.1 and 5.6.2 shall
again be applicable.

 

  5.6.4 

In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section
5.6.1 hereof)

 

42



--------------------------------------------------------------------------------

 

such consent shall be upon the express and further condition, covenant and
agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate proportions in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, additional rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the actual out-of-pocket costs of Tenant incurred
in such subleasing or assignment (the definition of which shall consist of rent
concessions, legal fees of outside counsel engaged by Tenant, brokerage
commissions and alteration allowances and Tenant’s cost to prepare the space
including demising walls, required access and governmental code compliance
work), as set forth in a statement certified by an appropriate officer of Tenant
and delivered to Landlord within thirty (30) days of the full execution of the
sublease or assignment document, amortized over the term of the sublease or
assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) business days of receipt of same by Tenant.

 

  5.6.5 (A) It shall be a condition of the validity of any assignment or
subletting of right under Section 5.6.1 above, or consented to under Section
5.6.1.1 or Section 5.6.2 above, that both Tenant and the assignee or sublessee
enter into a separate written instrument directly with Landlord in a form and
containing terms and provisions reasonably required by Landlord, including,
without limitation, the agreement of the assignee or sublessee Tenant to be
bound directly to Landlord for all the obligations of the Tenant hereunder,
including, without limitation, the obligation (a) to pay the rent and other
amounts provided for under this Lease (but in the case of a partial subletting,
such subtenant shall agree on a pro rata basis to be so bound) and (b) to comply
with the provisions of Sections 5.6 through 5.6.5 hereof. Such assignment or
subletting shall not relieve the Tenant named herein of any of the obligations
of the Tenant hereunder and Tenant shall remain fully and primarily liable
therefor and the liability of Tenant and such assignee (or subtenant, as the
case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
assignment or the assignee thereunder or the sublease or the subtenant
thereunder, as the case may be, and at Landlord’s option, upon the termination
of the Lease, the assignment or sublease shall be terminated.

 

43



--------------------------------------------------------------------------------

  (B) As Additional Rent, Tenant shall reimburse Landlord promptly for
reasonable out of pocket (i) legal expenses, (ii) architectural and/or
engineering review expenses, (iii) plan review expenses and (iv) governmental
compliance review expenses, in each case incurred by Landlord in connection with
any request by Tenant for consent to assignment or subletting. (including the
review of plans).

 

  (C) If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect rent and other charges
from the assignee, sublessee or occupant and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.5 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

 

  (D) The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 5.6.1, 5.6.1.1 or 5.6.2 shall in no way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting.

 

  (E) On and after the occurrence, and during the continuance, of an “Event of
Default” (defined in Section 7.1), Landlord shall be entitled to one hundred
percent (100%) of any Assignment/Sublease Profits.

 

  (F) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations (including,
without limitation, all requirements concerning access and egress) and must be
approved by Landlord, which approval shall not be unreasonably withheld or
delayed; (ii) in the event the subleased premises are separately physically
demised from the remainder of the Premises, Tenant shall pay all costs of
separately physically demising the subleased premises; and (iii) there shall be
no more than four (4) subleases in effect for the Premises at any given time.

 

  (G)

Without limiting Tenant’s obligations under Section 5.14, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in

 

44



--------------------------------------------------------------------------------

 

connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

5.7 INDEMNITY; INSURANCE.

 

(A) Tenant’s Indemnity. To defend with counsel first approved by Landlord (which
approval shall not be unreasonably withheld or delayed), save harmless, and
indemnify Landlord from any liability for injury, loss, accident or damage to
any person or property, and from any claims, actions, proceedings and expenses
and costs in connection therewith (including without limitation reasonable
counsel fees) (i) arising from or claimed to have arisen from (a) the omission,
fault, willful act, negligence or other misconduct of Tenant or Tenant’s
contractors, licensees, invitees, agents, servants, independent contractors or
employees or (b) any use made or thing done or occurring on the Premises not due
to the omission, fault, willful act, negligence or other misconduct of Landlord,
or (ii) resulting from the failure of Tenant to perform and discharge its
covenants and obligations under this Lease.

 

(B) Tenant’s Insurance. To maintain in full force from the date upon which
Tenant first enters the Premises for any reason, throughout the Term of this
Lease, and thereafter, so long as Tenant is in occupancy of any part of the
Premises, commercial general liability insurance or comprehensive general
liability insurance written on an occurrence basis with a broad form
comprehensive liability endorsement under which Tenant is the named insured and
Landlord and Landlord’s managing agent (and such persons as are in privity of
estate with Landlord and Landlord’s managing agent as may be set out in notice
from time to time) are named as additional insureds with limits which shall, at
the commencement of the Term, be at least equal to those stated in Section 1.1
and from time to time during the Term shall be for such higher limits, if any,
as are customarily carried in the Boston West Suburban Market with respect to
similar properties or which may reasonably be required by Landlord, and worker’s
compensation insurance with statutory limits covering all of Tenant’s employees
working in the Premises, and to deposit with Landlord on or before the earlier
of the date Tenant enters the Premises or the Commencement Date and concurrent
with all renewals thereof, certificates for such insurance bearing the
endorsement that the policies will not be canceled until after thirty (30) days’
written notice to Landlord. In addition, in the event Tenant hosts a function in
the Premises, Tenant agrees to obtain and maintain, and cause any persons or
parties providing services for such function to obtain, the appropriate
insurance coverages as determined by Landlord (including liquor liability, if
applicable) and provide Landlord with evidence of the same. All insurance
required to be maintained by Tenant pursuant to this Lease shall be maintained
with responsible companies qualified to do business, and in good standing, in
the Commonwealth of Massachusetts and which have a rating of at least “A-” and
are within a financial size category of not less than “Class VIII” in the most
current Best’s Key Rating Guide or such similar rating as may be reasonably
selected by Landlord if such Guide is no longer published.

 

45



--------------------------------------------------------------------------------

  5.7.1 LANDLORD’S INDEMNITY. Subject to the limitations of Section 8.4 below,
to the maximum extent this provision is effective according to law and to the
extent not resulting from any act, omission, fault, negligence or misconduct of
Tenant or its contractors, agents, licensees, invitees or employees, Landlord
agrees to indemnify and save harmless Tenant from and against any claim (i)
arising from an injury to any person occurring in the Buildings or on the Site
after the date that possession if first delivered to Tenant and until the
expiration or earlier termination of the Lease Term, to the extent that such
injury results from the negligence or willful misconduct of Landlord or
Landlord’s agents, contractors or employees, or (ii) except to the extent an
express limitation on Landlord’s liability to Tenant or on the nature of the
relief or damages to which Tenant is entitled is set forth herein (including,
without limitation, in Article III with respect to Landlord’s construction
obligations and in Section 4.2 with respect to interruptions in services),
resulting from the failure of Landlord to perform and discharge its covenants
and obligations under this Lease; provided, however, that in no event shall the
aforesaid indemnity render Landlord responsible or liable for any loss or damage
to fixtures or personal property of Tenant and Landlord shall in no event be
liable for any indirect, consequential or punitive damages; and provided further
that the provisions of this Section 5.7.1 shall not be applicable to the holder
of any mortgage now or hereafter on the Buildings or the Site (whether or not
such holder shall be or mortgagee in possession of or shall have exercised any
rights under a conditional, collateral or other assignment of leases and/or
rents respecting the Building and/or the Site), (it being understood and agreed
that, notwithstanding the foregoing, the provisions of this Section 5.7.1 shall
be applicable to any party purchasing the Building and/or the Site from the
mortgagee at a foreclosure sale or otherwise).

 

5.8 PERSONAL PROPERTY AT TENANT’S RISK.

 

That all of the furnishings, fixtures, equipment, effects and property of every
kind, nature and description of Tenant and of all persons claiming by, through
or under Tenant which, during the continuance of this Lease or any occupancy of
the Premises by Tenant or anyone claiming under Tenant, may be on the Premises
or elsewhere in the Building or on the Site, shall be at the sole risk and
hazard of Tenant, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or be borne by Landlord, except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent such indemnity, hold harmless or exoneration is
prohibited by law. Further, Tenant, at Tenant’s expense, shall maintain at all
times during the Term of this Lease business interruption insurance and
insurance against loss or damage covered by so-called “all risk” type insurance
coverage with respect to Tenant’s fixtures, equipment, goods, wares and
merchandise, tenant improvements made by or paid for by Tenant, and other
property of Tenant (collectively “Tenant’s

 

46



--------------------------------------------------------------------------------

Property”). Such insurance shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. Tenant shall maintain all of its
equipment, furniture and furnishings in good order and repair. In addition,
during such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain builder’s risk insurance for the full
insurable value of such work.

 

5.9 RIGHT OF ENTRY.

 

To permit Landlord and its agents to examine the Premises at reasonable times
and, if Landlord shall so elect, to make any repairs or replacements Landlord
may deem necessary; to remove, at Tenant’s expense, any alterations, addition,
signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the like not
consented to in writing; and to show the Premises to prospective tenants during
the ten (10) months preceding expiration of the Term and to prospective
purchasers and mortgagees at all reasonable times. Notwithstanding anything to
the contrary herein contained, except in the case of emergencies, neither
Landlord nor any of its agents, employees, contractors or invitees shall be
permitted to enter any part of the Premises except in a manner consistent with
the safe and property conduct of Tenant’s business, insofar as reasonably
practicable during business hours. Except in the case of emergencies, Tenant
shall be afforded reasonable advance notice before such entry.

 

5.10 FLOOR LOAD; PREVENTION OF VIBRATION AND NOISE.

 

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.11 PERSONAL PROPERTY TAXES.

 

To pay promptly when due all taxes which may be imposed upon Tenant’s Property
in the Premises to whomever assessed.

 

5.12 COMPLIANCE WITH LAWS.

 

To comply with all applicable Legal Requirements now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to or as a result of the use
or occupancy of the Premises; provided that Tenant shall not be required to make
any alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this

 

47



--------------------------------------------------------------------------------

kind. Tenant shall promptly pay all fines, penalties and damages that may arise
out of or be imposed because of its failure to comply with the provisions of
this Section 5.12.

 

5.13 PAYMENT OF LITIGATION EXPENSES.

 

The non-prevailing party shall to pay all reasonable costs, counsel and other
fees incurred by the prevailing party in connection with the successful
enforcement by the prevailing party of any obligations of the non-prevailing
party under this Lease.

 

5.14 ALTERATIONS.

 

Tenant shall not make alterations and additions to Tenant’s space except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld or delayed. However,
Landlord’s determination of matters relating to aesthetic issues relating to
alterations, additions or improvements which are visible outside the Premises
shall be in Landlord’s sole discretion. Without limiting such standard, Landlord
shall not be deemed unreasonable for withholding approval of any alterations or
additions (including, without limitation, any alterations or additions to be
performed by Tenant under Article III) which (a) in Landlord’s reasonable
opinion might adversely affect any structural or exterior element of the
Building, any area or element outside of the Premises, or any facility or base
building mechanical system serving any area of the Building outside of the
Premises, or (b) involve or affect the exterior design, size, height, or other
exterior dimensions of the Building or (c) will require unusual expense to
readapt the Premises to normal office use on Lease termination or expiration or
increase the cost of construction or of insurance or taxes on the Building or of
the services called for by Section 4.1 unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost and that such
readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or (e)
are inconsistent, in Landlord’s reasonable judgment, with alterations satisfying
Landlord’s standards for new alterations in the Building. Landlord’s review and
approval of any such plans and specifications and consent to perform work
described therein shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Building and the other requirements of this
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements. Within thirty (30)
days after receipt of an invoice from Landlord, Tenant shall pay to Landlord as
a fee for Landlord’s review of any work or plans (excluding any review
respecting initial improvements performed pursuant to Article III hereof for
which a fee has previously been paid but including any review of plans

 

48



--------------------------------------------------------------------------------

or work relating to any assignment or subletting), as Additional Rent, an amount
equal to the sum of: (i) $100.00 per hour for the time spent by the construction
and property management personnel of Landlord (or an affiliate of Landlord) in
reviewing Tenant’s plans under this Section 5.14, plus (ii) third party expenses
incurred by Landlord to review Tenant’s plans and Tenant’s work.

 

All alterations and additions shall be part of the Building unless and until
Landlord shall specify the same for removal pursuant to Section 5.2; provided,
however that at the time of Landlord’s response to Tenant’s request for approval
of alterations, additions and/or improvements, Landlord shall upon its review
advise Tenant whether and the extent to which any such proposed alterations and
improvements are required to be removed. All of Tenant’s alterations and
additions and installation of furnishings shall be coordinated with any work
being performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord. Except for work by
Landlord’s general contractor, Tenant, before its work is started, shall secure
all licenses and permits necessary therefor; deliver to Landlord a statement of
the names of all its contractors and subcontractors and the estimated cost of
all labor and material to be furnished by them and security satisfactory to
Landlord protecting Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry worker’s compensation
insurance in statutory amounts covering all the contractor’s and subcontractor’s
employees and commercial general liability insurance or comprehensive general
liability insurance with a broad form comprehensive liability endorsement with
such limits as Landlord may reasonably require, but in no event less than
$2,000,000.00 combined single limit per occurrence on a per location basis (all
such insurance to be written in companies approved by Landlord and naming and
insuring Landlord and Landlord’s managing agent as additional insureds and
insuring Tenant as well as the contractors), and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor.

 

Without limiting any of Tenant’s obligations hereunder, Tenant shall be
responsible, as Additional Rent, for the costs of any alterations, additions or
improvements in or to the Building that are required in order to comply with
Legal Requirements as a result of any work performed by Tenant. Landlord shall
have the right to provide such rules and regulations relative to the performance
of any alterations, additions, improvements and installations by Tenant
hereunder and Tenant shall abide by all such reasonable rules and regulations
and shall cause all of its contractors to so abide

 

49



--------------------------------------------------------------------------------

including, without limitation, payment for the costs of using Building services.
Tenant agrees to pay promptly when due the entire cost of any work done on the
Premises by Tenant, its agents, employees, or independent contractors, and not
to cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Buildings or the Site and
immediately to discharge any such liens which may so attach. Tenant shall pay,
as Additional Rent, 100% of any real estate taxes on the Complex which shall, at
any time after commencement of the Term, result from any alteration, addition or
improvement to the Premises made by Tenant.

 

5.15 VENDORS.

 

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

ARTICLE VI

 

CASUALTY AND TAKING

 

6.1 DAMAGE RESULTING FROM CASUALTY.

 

In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred forty (240) days from
the time that repair work would commence, Landlord may, at its election,
terminate this Lease by notice given to Tenant within sixty (60) days after the
date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by Landlord shall not
be less than thirty (30) days nor more than forty-five (45) days after the date
of notice of such termination.

 

In case during the Lease Term, the Premises are damaged by fire or casualty and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within two hundred forty (240) days (and/or as to
special work or work which requires long lead time then if such work cannot
reasonably be expected to be repaired within such additional time as is
reasonable under the circumstances given the nature of the work) from the time
that repair work would commence, Tenant may, at its election, terminate this
Lease by notice given to Landlord within sixty (60) days after the date of such
fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.

 

50



--------------------------------------------------------------------------------

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

 

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding Tenant’s Property) into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent, Tenant’s share of
Operating Costs and Tenant’s share of real estate taxes according to the nature
and extent of the injury to the Premises shall be abated from the date of the
fire or other casualty until the Premises shall have been put by Landlord
substantially into such condition except for punch list items and long lead
items. Notwithstanding anything herein contained to the contrary, Landlord shall
not be obligated to expend for such repair and restoration any amount in excess
of the net insurance proceeds.

 

Unless such restoration is completed within one (1) year from the date repair or
restoration work commences, such period to be subject, however, to extension
where the delay in completion of such work is due to Force Majeure, as defined
hereinbelow, (but in no event beyond fifteen (15) months from the date of repair
or restoration work commences), Tenant, as its sole and exclusive remedy, shall
have the right to terminate this Lease at any time after the expiration of such
one-year (as extended) period until the restoration is substantially completed,
such termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within thirty (30) days after Landlord’s receipt of Tenant’s notice,
such restoration is substantially completed, in which case Tenant’s notice of
termination shall be of no force and effect and this Lease and the Lease Term
shall continue in full force and effect. When used herein, “Force Majeure” shall
mean any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorists acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials, labor difficulties,
casualty or other causes reasonably beyond Landlord’s control or attributable to
Tenant’s action or inaction.

 

6.2 UNINSURED CASUALTY.

 

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord

 

51



--------------------------------------------------------------------------------

and such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within ninety (90) days from the time that repair work
would commence, Landlord may, at its election, terminate the Term of this Lease
by notice to the Tenant given within sixty (60) days after such loss. If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

6.3 RIGHTS OF TERMINATION FOR TAKING.

 

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes, shall be taken by condemnation or right of
eminent domain, Landlord or Tenant shall have the right to terminate this Lease
by notice to the other of its desire to do so, provided that such notice is
given not later than thirty (30) days after Tenant has been deprived of
possession. If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.

 

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced from the date that

 

52



--------------------------------------------------------------------------------

physical possession is actually taken according to the nature and extent of the
loss of use thereof suffered by Tenant; and in case of a taking which
permanently reduces the Rentable Floor Area of the Premises, a just proportion
of the Annual Fixed Rent, Tenant’s share of operating costs and Tenant’s share
of real estate taxes shall be abated for the remainder of the Lease Term.

 

6.4 AWARD.

 

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

 

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

 

ARTICLE VII

 

DEFAULT

 

7.1 TENANT’S DEFAULT.

 

  (a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

  (i) Tenant shall fail to pay the fixed rent, Additional Rent or other charges
for which provision is made herein on or before the date on which the same
become due and payable, and the same continues for five (5) days after notice
from Landlord thereof; or

 

  (ii) Landlord having rightfully given the notice specified in subdivision (a)
above twice in any calendar year, Tenant shall thereafter in the same calendar
year fail to pay the fixed rent, Additional Rent or other charges on or before
the date on which the same become due and payable; or

 

53



--------------------------------------------------------------------------------

  (iii) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Section 5.6 through 5.6.5 of
this Lease; or

 

  (iv) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity; or

 

  (v) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

 

  (vi) Tenant shall make an assignment for the benefit of creditors or shall
file a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future Federal, State or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

 

  (vii)

A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of ninety (90) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of ninety (90) days (whether
or not consecutive) then, and in any of said cases (notwithstanding any license
of a former breach of covenant or waiver of the benefit hereof or consent in a
former instance), Landlord lawfully may, immediately or at any time thereafter,
and without demand or further notice terminate this Lease by notice to Tenant,
specifying a date not less than ten (10) days after the giving of such

 

54



--------------------------------------------------------------------------------

 

notice on which this Lease shall terminate, and this Lease shall come to an end
on the date specified therein as fully and completely as if such date were the
date herein originally fixed for the expiration of the Lease Term (Tenant hereby
waiving any rights of redemption), and Tenant will then quit and surrender the
Premises to Landlord, but Tenant shall remain liable as hereinafter provided.

 

  (b) If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re- enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

  (c) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of rent and other charges reserved as they would,
under the terms of this Lease, become due if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or for a period less
than the remainder of the Term, and for the whole thereof, but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor

 

55



--------------------------------------------------------------------------------

shall any credit of any kind be due for any period after the date when the term
of this Lease is scheduled to expire according to its terms.

 

  (d) (i)  At any time after such termination and whether or not Landlord shall
have collected any damages as aforesaid, as liquidated final damages and in lieu
of all other damages beyond the date of notice from Landlord to Tenant, at
Landlord’s election, Tenant shall pay to Landlord such a sum as at the time of
the giving of such notice represents the amount of the excess, if any, of the
total rent and other benefits which would have accrued to Landlord under this
Lease from the date of such notice for what would be the then unexpired Lease
Term if the Lease terms had been fully complied with by Tenant over and above
the then cash rental value (in advance) of the Premises for the balance of the
Lease Term.

 

  (d) (ii)  For the purposes of this Article, if Landlord elects to require
Tenant to pay damages in accordance with the immediately preceding paragraph,
the total rent shall be computed by assuming that Tenant’s share of excess
taxes, Tenant’s share of excess operating costs and Tenant’s share of excess
electrical costs would be, for the balance of the unexpired Term from the date
of such notice, the amount thereof (if any) for the immediately preceding annual
period payable by Tenant to Landlord.

 

  (e) In case of any Event of Default, re-entry, dispossession by summary
proceedings or otherwise, Landlord may (i) re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions or free rent to the extent that Landlord considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Landlord
shall in no event be liable in any way whatsoever for failure to re-let the
Premises, or, in the event that the Premises are re-let, for failure to collect
the rent under re-letting. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease.

 

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the Premises after the occurrence of an Event of Default by Tenant
hereunder. Marketing of Tenant’s Premises in a manner similar to the manner in
which Landlord markets other premises within Landlord’s control in the

 

56



--------------------------------------------------------------------------------

Building shall be deemed to have satisfied Landlord’s obligation to use
“reasonable efforts.” In no event shall Landlord be required to (i) solicit or
entertain negotiations with any other prospective tenants for the Premises until
Landlord obtains full and complete possession of the Premises including, without
limitation, the final and unappealable legal right to re-let the premises free
of any claim of Tenant, (ii) lease the Premises to a tenant whose proposed use,
in Landlord’s sole judgment, will cause an unacceptable mix of uses in the
Buildings, (iii) relet the Premises before leasing other vacant space in the
Building or other vacant space in other buildings of Landlord or affiliates of
Landlord in Lexington and Waltham, Massachusetts, (iv) lease the Premises for a
rental less than the current fair market rental then prevailing for similar
office space in the Building, or (v) enter into a lease with any proposed tenant
that does not have, in Landlord’s sole determination, sufficient financial
resources or operating experience to operate the Premises in a first-class
manner and to pay and perform the obligations of a tenant under such a lease.

 

  (f) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for. Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

 

  (g) In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this Section
7.1, Landlord may elect to collect from Tenant, by notice to Tenant, at any time
after this Lease is terminated under any of the provisions contained in this
Article VII or otherwise terminated by breach of any obligation of Tenant and
before full recovery under such foregoing provisions, and Tenant shall thereupon
pay, as liquidated damages, an amount equal to the sum of the Annual Fixed Rent
and all Additional Rent payable for the twelve (12) months ended next prior to
such termination plus the amount of Annual Fixed Rent and Additional Rent of any
kind accrued and unpaid at the time of such election plus any and all expenses
which the Landlord may have incurred for and with respect of the collection of
any of such rent.

 

57



--------------------------------------------------------------------------------

7.2 LANDLORD’S DEFAULT.

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 EXTRA HAZARDOUS USE.

 

Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of insurance on the Premises or on the Building
above the standard rate applicable to premises being occupied for the use to
which Tenant has agreed to devote the Premises; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any such increase resulting therefrom, which shall be
due and payable as Additional Rent thereunder.

 

8.2 WAIVER.

 

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

58



--------------------------------------------------------------------------------

8.3 CUMULATIVE REMEDIES.

 

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to seek the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

8.4 QUIET ENJOYMENT.

 

Tenant, subject to the terms and provisions of this Lease on payment of the rent
and observing, keeping and performing all of the terms and provisions of this
Lease on Tenant’s part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the Premises during the Term
(exclusive of any period during which Tenant is holding over after the
termination or expiration of this Lease without the consent of Landlord),
without hindrance or ejection by Landlord or any persons lawfully claiming under
Landlord to have title to the Premises superior to Tenant, subject, however, to
the terms of this Lease; the foregoing covenant of quiet enjoyment is in lieu of
any other covenant, express or implied; and it is understood and agreed that
this covenant and any and all other covenants of Landlord contained in this
Lease shall be binding upon Landlord and Landlord’s successors, including ground
or master lessees, only with respect to breaches occurring during Landlord’s or
Landlord’s successors’ respective ownership of Landlord’s interest hereunder, as
the case may be.

 

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned including net casualty insurance
proceeds and rents actually received (subject, however, to the rights of
Landlord’s mortgage lenders from time to time in existence (collectively the
“Mortgagees’ Rights”) which Mortgagees Rights shall in all events be superior to
the rights of Tenant irrespective of (i) when any such mortgages, amendments
thereto or replacements thereof are executed and (ii) the execution of any
subordination, non-disturbance, attornment and/or recognition agreements), or in
which Landlord holds an interest as ground lessee, for recovery of any judgment
from Landlord; it being specifically agreed that neither Landlord (original or
successor), nor any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, nor any member, manager, partner, director or
stockholder, nor Landlord’s managing agent, shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors in interest, or any action not
involving the

 

59



--------------------------------------------------------------------------------

personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord ever be
liable to Tenant for any indirect or , consequential or punitive damages or loss
of profits or the like. In the event that Landlord shall be determined to have
acted unreasonably in withholding any consent or approval under this Lease, the
sole recourse and remedy of Tenant in respect thereof shall be to specifically
enforce Landlord’s obligation to grant such consent or approval, and in no event
shall the Landlord be responsible for any damages of whatever nature in respect
of its failure to give such consent or approval nor shall the same otherwise
affect the obligations of Tenant under this Lease or act as any termination of
this Lease.

 

8.5 NOTICE TO MORTGAGEE AND GROUND LESSOR.

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 8.5 or Section 8.15, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

8.6 ASSIGNMENT OF RENTS.

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

60



--------------------------------------------------------------------------------

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

 

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 8.4
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

8.7 SURRENDER.

 

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

8.8 BROKERAGE.

 

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

 

61



--------------------------------------------------------------------------------

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Tenant relative to dealings by Landlord with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease, if
any, designated in Section 1.1 hereof.

 

8.9 INVALIDITY OF PARTICULAR PROVISIONS.

 

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

8.10 PROVISIONS BINDING, ETC.

 

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

 

8.11 RECORDING.

 

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

8.12 NOTICES.

 

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: General Counsel.

 

62



--------------------------------------------------------------------------------

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises with a copy to Tenant, Attention: Chief Financial
Officer and with a copy to Tenant, Attention General Counsel or to such other
address or addresses as may from time to time hereafter be designated by Tenant
by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused or (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

8.13 WHEN LEASE BECOMES BINDING.

 

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof.

 

8.14 SECTION HEADINGS.

 

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

63



--------------------------------------------------------------------------------

8.15 RIGHTS OF MORTGAGEE.

 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided and
on the express condition that the holder of such mortgage agrees to recognize
the rights of Tenant under this Lease (including the right to use and occupy the
Premises) upon the payment of rent and other charges payable by Tenant under
this Lease and the performance by Tenant of Tenant’s obligations hereunder and
Tenant agrees to attorn to the mortgagee and its successors and assigns. In
confirmation of such subordination, recognition and attornment, Tenant, such
mortgagee and Landlord shall execute and deliver promptly such instruments of
subordination, recognition and attornment, reasonably acceptable to Tenant, such
mortgagee and Landlord. In the event that any mortgagee or its respective
successor in title shall succeed to the interest of Landlord, then, this Lease
shall nevertheless continue in full force and effect and Tenant shall and does
hereby agree to attorn to such mortgagee or successor and to recognize such
mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory Notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.

 

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

 

8.16 STATUS REPORTS AND FINANCIAL STATEMENTS.

 

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, on the request of Landlord made from time to time, will promptly furnish
to Landlord, or any existing or potential holder of any mortgage encumbering the
Premises, the Building, the Site and/or the Complex or any potential purchaser
of the Premises, the Building, the Site

 

64



--------------------------------------------------------------------------------

and/or the Complex, (each an “Interested Party”), a statement of the status of
any matter pertaining to this Lease, including, without limitation,
acknowledgments that (or the extent to which) each party is in compliance with
its obligations under the terms of this Lease. In addition, Tenant shall deliver
to Landlord, or any Interested Party designated by Landlord, financial
statements of Tenant and any guarantor of Tenant’s obligations under this Lease,
as reasonably requested by Landlord, including, but not limited to financial
statements for the past three (3) years. Any such status statement or financial
statement delivered by Tenant pursuant to this Section 8.16 may be relied upon
by any Interested Party. With respect to financial statements of Tenant, the
obligation of Tenant to deliver financial statements shall be deemed satisfied
provided that Tenant is subject to the requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Tenant
has timely filed with the Securities and Exchange Commission all reports and
other documents required to be filed pursuant to Section 13 or 15(d) of the
Exchange Act, including, without limitation, all Forms 10-Q and Form 10-K.

 

8.17 SELF-HELP.

 

(A) If at any time there shall occur an Event of Default by Tenant in the
performance of any obligation under this Lease, Landlord shall have the right,
but shall not be obligated, to enter upon the Premises and to perform such
obligation notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default. In performing such obligation, Landlord may make any payment of money
or perform any other act. All sums so paid by Landlord (together with interest
at the rate of two and one-half percentage points over the then prevailing prime
rate in Boston as set by Bank of America or its successor (but in no event
greater than the maximum rate permitted by applicable law) and all costs and
expenses in connection with the performance of any such act by Landlord, shall
be deemed to be Additional Rent under this Lease and shall be payable to
Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.

 

(B) In the event (a) Landlord fails to make such repairs as are required of
Landlord under this Lease or to perform any other obligations of Landlord
hereunder within thirty (30) days after written notice from Tenant to Landlord
and to the holder of any mortgage on the Property of which Tenant has been given
written notice by Landlord specifying the nature of such repairs or other
obligations or (b) if such repairs or other obligations are of the type which
cannot be made or performed within such thirty (30) days after such written
notice from Tenant, then if Landlord fails to commence making such repairs or to
perform such obligations within such thirty (30) day period and thereafter
prosecute such repairs or other obligations to completion, then thereafter at
any time prior to Landlord commencing such repairs or other obligations, Tenant
may, but is not obligated to, make such repairs or perform such other
obligations and may make a demand on Landlord for payment of the

 

65



--------------------------------------------------------------------------------

reasonable out of pocket cost thereof actually incurred by Tenant and Landlord
shall pay the reasonable out of pocket cost thereof; provided, however, if
within thirty (30) days after receipt of such demand, Landlord shall not have
paid same, then Tenant shall have the right to bring suit in a court of
competent jurisdiction in the Commonwealth of Massachusetts seeking payment of
the sum so claimed in Tenant’s demand. However, in no event shall Tenant have
the right to offset against Annual Fixed Rent, or any Additional Rent or other
charges payable under this Lease. Further, Landlord’s failure to pay Tenant’s
demand shall not be a default of Landlord or give Tenant the right to terminate
this Lease, Tenant’s only right being to bring suit as aforesaid.

 

8.18 HOLDING OVER.

 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge (“Holdover Rent”) an amount equal to the greater of
(x) (i) for the first thirty (30) days of any such holdover 150% of the Annual
Fixed Rent and Additional Rent calculated (on a daily basis) at the highest rate
payable under the terms of this Lease and (ii) thereafter 200% of the Annual
Fixed Rent and Additional Rent calculated (on a daily basis) at the highest rate
payable under the terms of this Lease, or (y) the fair market rental value of
the Premises, in each case for the period measured from the day on which
Tenant’s hold-over commences and terminating on the day on which Tenant vacates
the Premises. In addition, Tenant shall save Landlord, its agents and employees
harmless and will exonerate, defend and indemnify Landlord, its agents and
employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease; provided, however, that in no event shall
Tenant be liable on account of holdover damages other than for Holdover Rent,
except that Tenant shall be liable for Landlord’s actual damages in the event
Landlord has notified Tenant of a firm commitment by a bona fide third party to
take space (which include or consists of all or some of the Premises demised
under this Lease) as of a date certain and Tenant continues to hold over beyond
said date certain. Nothing in the foregoing nor any other term or provision of
this Lease shall be deemed to permit Tenant to retain possession of the Premises
or hold over in the Premises after the expiration or earlier termination of the
Lease Term. All property which remains in the Building or the Premises after the
expiration or termination of this Lease shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may receive the proceeds of such sale and
apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.

 

66



--------------------------------------------------------------------------------

8.19 NON-SUBROGATION.

 

Any insurance carried by either party with respect to the Premises or property
therein or occurrences thereon shall, if it can be so written without additional
premium or with an additional premium which the other party agrees to pay,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss due to hazards covered by such insurance
(or which would have been covered had such party carried the insurance required
to be carried by it under the Lease) to the extent of the indemnification
received under such insurance policy. This waiver of rights by Tenant shall
apply to, and be for the benefit of, Landlord’s managing agent.

 

8.20 EXTENSION OPTION.

 

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the option to extend and as of the
commencement of the Extended Term (i) there exists no Event of Default (defined
in Section 7.1), (ii) this Lease is still in full force and effect, and (iii)
Tenant has not assigned this Lease (except for an assignment permitted without
Landlord’s consent under Section 5.6.1 hereof), Tenant shall have the right to
extend the Term hereof either (i) with respect to the entire Premises or (ii)
with respect only to the First Floor Premises (whichever of the two (2)
preceding options Tenant has elected is hereinafter called “Tenant’s Elected
Premises”) and otherwise upon all the same terms, conditions, covenants and
agreements herein contained (except for the premises which shall be Tenant’s
Elected Premises and except also for the Annual Fixed Rent which shall be
adjusted during the option period as hereinbelow set forth) for one (1) period
of five (5) years as hereinafter set forth. The option period is sometimes
herein referred to as the “Extended Term.” Notwithstanding any implication to
the contrary, Landlord has no obligation to make any additional payment to
Tenant in respect of any construction allowance or the like or to perform any
work to the Elected Premises as a result of the exercise by Tenant of any such
option.

 

(B) If Tenant desires to exercise said option to extend the Lease Term, then
Tenant shall give notice (the “Exercise Notice”) to Landlord, not earlier than
twelve (12) months nor later than ten (10) months prior to the expiration of the
Original Term of this Lease exercising such option to extend, which to be valid
must include Tenant’s selection of Tenant’s Elected Premises which election
shall be irrevocable. Said Exercise Notice shall state that Landlord has ten
(10) business days to respond thereto. Within ten (10) business days after
Landlord’s receipt of the Exercise Notice, Landlord shall provide Landlord’s
quotation to Tenant of a proposed annual rent for the Extended Term for the
Tenant’s Elected Premises (“Landlord’s Rent Quotation”). If at the expiration of
thirty (30) days after the date when Landlord provides such quotation to Tenant
(the “Negotiation Period”), Landlord and Tenant

 

67



--------------------------------------------------------------------------------

have not reached agreement on a determination of an annual rental for the
Extended Term and executed a written instrument extending the Term of this Lease
pursuant to such agreement, then Tenant shall have the right, for thirty (30)
days following the expiration of the Negotiation Period, to make a request to
Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit F) for the Extended Term for the
Tenant’s Elected Premises, which Broker Determination shall be made in the
manner set forth in Exhibit F. If Tenant timely shall have requested the Broker
Determination, then the Annual Fixed Rent for the Extended Term shall be ninety
five percent (95%) of the Prevailing Market Rent as determined by the Broker
Determination. If Tenant does not timely request the Broker Determination, then
Annual Fixed Rent during the Extended Term shall be equal to Landlord’s Rent
Quotation.

 

(C) Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant’s option to extend the Lease Term in accordance with the provisions of
subsection (B) above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the Extended Term, but only for the
Tenant’s Elected Premises as set forth in Tenant’s Exercise Notice, without the
necessity for the execution of any additional documents, except that Landlord
and Tenant agree to enter into an instrument in writing setting forth the Annual
Fixed Rent for the Extended Term as determined in the relevant manner set forth
in this Section 8.20 and confirming Tenant’s Elected Premises; and in such event
all references herein to the Lease Term or the Term of this Lease shall be
construed as referring to the Original Term, as so extended, unless the context
clearly otherwise requires, and except that there shall be no further option to
extend the Lease Term. Notwithstanding anything contained herein to the
contrary, in no event shall the Lease Term be extended for more than five (5)
years after the expiration of the Original Term hereof.

 

8.21 SECURITY DEPOSIT.

 

(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of $500,000.00 and Landlord shall hold the
same, throughout the Term of this Lease (including the Extended Term, if
exercised), unless sooner returned to Tenant as provided in this Section 8.21,
as security for the performance by Tenant of all obligations on the part of
Tenant to be performed under this Lease. Such deposit shall be in the form of an
irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”). The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a corporate credit
rating from Standard and Poor’s Professional Rating Service of BBB- or a
comparable minimum rating from Moody’s Professional Rating Service, (ii) be in a
form reasonably acceptable to Landlord, (iii) permit one or more draws
thereunder to be made accompanied only by certification by Landlord that
pursuant to the terms of this Lease, Landlord is entitled to draw upon such
Letter of

 

68



--------------------------------------------------------------------------------

Credit, (iv) permit transfers at any time without charge and (v) permit
presentment in Boston, Massachusetts. If the credit rating for the issuer of
such Letter of Credit falls below the standard set forth in (i) above or if the
financial condition of such issuer changes in any other material adverse way,
Landlord shall have the right to require that Tenant provide a substitute letter
of credit that complies in all respects with the requirements of this Section,
and Tenant’s failure to provide the same within ten (10) days following
Landlord’s written demand therefor shall entitle Landlord to immediately draw
upon the Letter of Credit. Any such Letter of Credit shall be for a term of two
(2) years (or for one (1) year if the issuer thereof regularly and customarily
only issues letters of credit for a maximum term of one (1) year) and shall in
either case provide for automatic renewals through the date which is thirty (30)
days subsequent to the scheduled expiration of this Lease (as the same may be
extended) or if the issuer will not grant automatic renewals, the Letter of
Credit shall be renewed by Tenant each year and each such renewal shall be
delivered to and received by Landlord not later than thirty (30) days before the
expiration of the then current Letter of Credit (herein called a “Renewal
Presentation Date”). In the event of a failure to so deliver any such renewal
Letter of Credit on or before the applicable Renewal Presentation Date, Landlord
shall be entitled to present the then existing Letter of Credit for payment and
to receive the proceeds thereof, which proceeds shall be held as Tenant’s
security deposit, subject to the terms of this Section 8.21. Any failure or
refusal of the issuer to honor the Letter of Credit shall be at Tenant’s sole
risk and shall not relieve Tenant of its obligation hereunder with regard to the
security deposit. Upon the occurrence of any Event of Default, Landlord shall
have the right from time to time without prejudice to any other remedy Landlord
may have on account thereof, to draw on all or any portion of such deposit held
as a Letter of Credit and to apply the proceeds of such Letter of Credit or any
cash held as such deposit, or any part thereof, to Landlord’s damages arising
from such Event of Default on the part of Tenant under the terms of this Lease.
If Landlord so applies all or any portion of such deposit, Tenant shall within
seven (7) days after notice from Landlord deposit cash with Landlord in an
amount sufficient to restore such deposit to the full amount stated in this
Section 8.21. While Landlord holds any cash deposit Landlord shall have no
obligation to pay interest on the same and shall have the right to commingle the
same with Landlord’s other funds. Neither the holder of a mortgage nor the
Landlord in a ground lease on property which includes the Premises shall ever be
responsible to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder or ground Landlord.

 

(B) Commencing on the first (1st) anniversary of the Commencement Date, and
annually thereafter during the Term on each subsequent anniversary of the
Commencement Date, the amount of the Letter of Credit shall be reduced by one
hundred thousand dollars ($100,000) until the amount of the Letter of Credit is
equal to two hundred thousand dollars ($200,000), at which time there shall be
no further reduction in the Letter of Credit. It shall be a condition precedent
to any reduction that at the time of each scheduled reduction, Tenant must have
a minimum amount of

 

69



--------------------------------------------------------------------------------

cash, cash equivalents and marketable securities (collectively, “Cash Balance”)
equal to the following (each an “Applicable Financial Test”): (i) for the first
reduction, the greater of $20 million or five times the Tenant’s preceding 12
month deficit net cash flow (for example, if Tenant’s deficit net cash flow is
$10 million, Tenant would still qualify for the first reduction if its Cash
Balance is equal to or greater than $50 million, (ii) for the second reduction,
the greater of $20 million or four times the Tenant’s preceding 12 month deficit
net cash flow (for example, if Tenant’s deficit net cash flow is $12 million,
Tenant would still qualify for the second reduction if its Cash Balance is equal
to or greater than $48 million; and (iii) for the third reduction, the greater
of $20 million or three times the Tenant’s preceding 12 months deficit net cash
flow (for example, if Tenant’s deficit net cash flow as $12 million, Tenant
would still qualify for the third reduction if its Cash Balance is equal to or
greater than $36 million). As a condition precedent to any such reduction,
Tenant shall be required to submit written documentation reasonably satisfactory
to Landlord demonstrating satisfaction with the then Applicable Financial Test
for the reduction date in question. However, if Tenant shall not satisfy the
Applicable Financial Test for the reduction date in question (the “Prior
Reduction Date”) but if for any subsequent reduction date (the “Current
Reduction Date”) Tenant shall so satisfy the Applicable Financial Test for such
Current Reduction Date, then Tenant shall be entitled to the reduction for the
Current Reduction Date and the reduction for the Prior Reduction Date(s). By way
of example, if Tenant shall not satisfy the Applicable Financial Test required
for the first reduction date (being the first anniversary of the Commencement
Date) but shall satisfy the Applicable Financial Test required for the second
reduction date (being the second anniversary of the Commencement Date), then
Tenant shall be entitled to both (i) the first $100,000.00 reduction in the
Letter of Credit and (ii) the second $100,000 reduction in the Letter of Credit.
Such annual reductions in the amount of the Letter of Credit shall be effected
either by: (i) Landlord exchanging the Letter of Credit for a Letter of Credit
delivered by Tenant which reduces the amount of the Letter of Credit by
$100,000.00), or (ii) Landlord accepting in writing an amendment, in form
reasonably to Landlord, to the Letter of Credit then being held by Landlord
whereby the amount of such General Letter of Credit is reduced by $100,00.00. It
shall be an express condition to any reduction in the Letter of Credit pursuant
to this Paragraph that Tenant is not then (i.e. as of the relevant anniversary
date) in default under the terms of this Lease without the benefit of notice or
grace. Notwithstanding the foregoing, if an Event of Default occurs in Tenant’s
obligations under the Lease during the twelve month period immediately preceding
any date as of which a reduction in the amount of the Letter of Credit is
scheduled to occur, then there shall be no reduction in the amount of the Letter
of Credit pursuant to this Paragraph on such scheduled reduction date.

 

(C) Return of Letter of Credit. To the extent that Landlord has not previously
drawn upon the Letter of Credit, and to the extent that Tenant is not otherwise
in default of its obligations under the Lease as of the termination date of the
Lease, Landlord shall return the Letter of Credit to Tenant within thirty (30)
days after the expiration or termination of the Term of the Lease.

 

70



--------------------------------------------------------------------------------

8.22 LATE PAYMENT.

 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Fleet National Bank (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.

 

8.23 TENANT’S PAYMENTS.

 

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except only as otherwise
specifically provided in the last paragraph of Section 2.6 hereof, if Tenant has
not objected to any statement of Additional Rent which is rendered by Landlord
to Tenant within ninety (90) days after Landlord has rendered the same to
Tenant, then the same shall be deemed to be a final account between Landlord and
Tenant not subject to any further dispute. In the event that Tenant shall seek
Landlord’s consent or approval under this Lease, then Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable out of pocket
costs and expenses, including legal and architectural costs and expenses,
incurred by Landlord in processing such request, whether or not such consent or
approval shall be given.

 

8.24 WAIVER OF TRIAL BY JURY.

 

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim (other than compulsory
counterclaims which, if not made, are deemed waived) brought by either Landlord
or Tenant on any matters whatsoever arising out of or any way connected with
this

 

71



--------------------------------------------------------------------------------

Lease, the relationship of the Landlord and the Tenant, the Tenant’s use or
occupancy of the Premises and/or any claim of injury or damage, including but
not limited to, any summary process eviction action.

 

8.25 TENANT’S RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE

 

(A) The provisions of this Section 8.25 shall only apply in the manner
hereinafter set forth, to the rentable floor area in the Building presently
leased to ICF Consulting, Inc. (the “Entire ICF Space”). The Entire ICF Space is
hereinafter called the “First Offer Space.” The entire First Offer Space
consists of (i) space on the second floor of the Building (herein called the
“Second Floor First Offer Space”) and (ii) space on the third floor of the
Building (herein called the “Third Floor First Offer Space”). The Second Floor
First Offer Space and the Third Floor First Offer Space are each labeled as
“First Offer Space” on the Plans attached hereto as Exhibit D-1. Subject to the
terms, conditions and provisions set forth in this Section 8.25, Tenant may
exercise its rights under this Section 8.25 at any time during the Lease Term.

 

(B)(i) Provided that (i) there has been no default under the Lease, (ii) Tenant
has not assigned this Lease (except for an assignment or subletting pursuant to
Section 5.6.1 hereof), and (iii) this Lease is still in full force and effect,
Landlord agrees not to enter into a lease or leases to relet the entire First
Offer Space or any portion thereof without first giving to Tenant an opportunity
to lease such space as hereinafter set forth. When any First Offer Space becomes
so available for reletting, Landlord shall notify Tenant (“Landlord’s Notice”)
of the availability of such First Offer Space and the business terms upon which
Landlord is willing so to lease such space. If Tenant determines to exercise
Tenant’s Right of First Offer, Tenant shall do so, if at all, by giving Landlord
notice (the “Exercise Notice”) of Tenant’s desire to lease (i) entire amount of
the First Offer Space so offered by Landlord, (ii) the Second Floor First Offer
Space (if that is part of the First Offer Space being offered), or (iii) the
Third Floor First Offer Space (if that is part of the First Offer Space being
offered) (“Tenant’s Elected Space”) (Tenant having no right to lease any other
combination, configuration or portions of the entire First Offer Space) on such
terms as proposed by Landlord in Landlord’s Notice within ten (10) days after
receipt of Landlord’s Notice to Tenant . To be valid, Tenant’s Exercise Notice
must specify Tenant’s Elected Space. Within ten (10) days business days after
Landlord’s receipt of Tenant’s Exercise Notice, Landlord shall provide to Tenant
Landlord’s quotation of a proposed annual rent for the Tenant’s Elected Space
for the term set forth in Landlord’s Notice (“Landlord’s Rent Quotation”).

 

(B)(ii) If at the expiration of fifteen (15) days after the date when Landlord
provides such quotation to Tenant (the “Negotiation Period”), Landlord and
Tenant have not reached agreement on a determination of an annual rental for the
Tenant’s Elected Space and executed a written instrument adding the Tenant’s
Elected Space to the premises demised to Tenant under this Lease, then Tenant
shall have the right, for ten (10) days following the expiration of the
Negotiation Period, to make a

 

72



--------------------------------------------------------------------------------

request to Landlord for a broker determination (the “Broker Determination”) of
the Prevailing Market Rent (as defined in Exhibit F) for the Tenant’s Elected
Space for the term set forth in Landlord’s Notice, which Broker Determination
shall be made in the manner set forth in Exhibit F. If Tenant timely shall have
requested the Broker Determination, then the Annual Fixed Rent for the Tenant’s
Elected Space for the balance of the then existing Term shall be one hundred
percent (100%) of the Prevailing Market Rent as determined by the Broker
Determination. If Tenant does not timely request the Broker Determination, then
the Annual Fixed Rent for the subject First Office Space shall be equal to
Landlord’s Rent Quotation. If Tenant shall not so exercise such right within
such ten (10) day period, time being of the essence in respect of such exercise,
Tenant shall have no further right of offer hereunder with respect to the entire
First Offer Space or any portion thereof and Landlord shall be free to enter
unto one or more leases of the entire First Offer Space or any portion thereof
with another prospective tenant or tenants upon terms and conditions as Landlord
shall determine, which terms may include rights or options to extend the term or
to expand the size of the premises under such lease or leases. All space added
to this Lease pursuant to this Section shall be deemed to be part of the
Premises and the Rentable Floor Area of Tenant’s Space shall be increased by the
Rentable Floor Area of the space so added to the Premises.

 

(C) If Tenant fails to exercise Tenant’s right of first offer or is deemed not
to have exercised its first offer as to a specific space but subsequently
desires to lease such space, Tenant may notify Landlord in writing of its offer
to lease a specific space (“Tenant’s Offer Notice”). If at the time of
Landlord’s receipt of Tenant’s Offer Notice Landlord has not leased such space
to another tenant or is not then negotiating with a third party to lease such
space (or portion thereof) and Landlord, in its sole discretion, is willing to
accept Tenant’s offer to lease such space to Tenant, then Landlord may, at its
sole election, by written notice to Tenant given within ten (10) business days
after receipt of Tenant’s Offer Notice, agree to accept Tenant’s offer to lease
such space. Landlord’s acceptance shall be accompanied by Landlord’s quotation
to Tenant of a proposed annual rent for such space for the remainder of the then
current term of this Lease (“Landlord’s Rent Quotation”). If at the expiration
of fifteen (15) days after the date when Landlord provides such quotation to
Tenant (the “Negotiation Period”), Landlord and Tenant have not reached
agreement on a determination of an annual rent for such space and executed a
written instrument adding such space to the premises demised to Tenant under
this Lease, then the provisions of Section 8.25(B)(ii) shall apply, it being
agreed that for purposes of this Section 8.25(c) all references in said Section
8.25(B)(ii) to “Tenant’s Elected Space” or the “First Offer Space” shall be
deemed to be references to the space covered by this Section 8.25(c). The
provisions of this Section 8.25(c) are subject to the provisions of Section
8.25(D).

 

(D) If Tenant shall exercise any such right of first offer and if, thereafter,
the then occupant of the premises with respect to which Tenant shall have so
exercised such right wrongfully fails to deliver possession of such premises at
the time when its

 

73



--------------------------------------------------------------------------------

tenancy is scheduled to expire, commencement of the term of Tenant’s occupancy
and lease of such additional space shall, in the event of such holding over by
such occupant, be deferred until possession of the additional space is delivered
to Tenant. In the event of any such holdover by such occupant, Landlord shall
use reasonable efforts to cause such occupant to vacate such space which shall
be limited to filing and prosecuting an eviction action (but not taking or
defending any appeal). However, if the then tenant or occupant of such first
offer space shall not vacate the first offer space within three (3) months after
the date when its tenancy or occupancy is scheduled to expire, Tenant shall have
the right, by written notice to Landlord given within ten (10) days after the
expiration of such 3 month period, to terminate only its exercise of such right
of first offer and the same shall be Tenant’s sole and exclusive remedy at law,
in equity or otherwise (“Tenant’s ROFO Termination”). The failure of the then
tenant or occupant of such premises to so vacate and/or Tenant’s ROFO
Termination shall not constitute a default or breach by Landlord and shall not
give Tenant any right to terminate this Lease or to deduct from, offset against
or withhold Annual Fixed Rent or additional rent (or any portions thereof) or
give Tenant any other rights at law, in equity or otherwise except for the ROFO
Termination.

 

8.26 SIGNAGE

 

(A) Provided that (i) no Event of Default shall have occurred (ii) this Lease
shall not have been terminated for any reason, (iii) Tenant has not assigned
this Lease nor sublet more than eighty percent (80%) of the Total Rentable Floor
Area of Tenant’s Space (except for an assignment or subletting pursuant to
Section 5.6.1 hereof) and (iv) this Lease is still in full force and effect
(herein collectively called “Tenant’s Exterior Sign Conditions”), then and only
then, Tenant shall have the non-exclusive right to one (1) sign on the exterior
of the Building in a location selected by Landlord (the “Building Signage”);
provided, however, that Tenant acknowledges that ICF Consulting Group, Inc.,
another tenant in the Building, also has a right to exterior Building Signage
and that the location thereof shall be as determined by Landlord and Tenant’s
Building Signage shall not conflict therewith. The ICF building signage shall
not be larger or in a more prominent location than Tenant’s Building Signage,
all as reasonably determined by Landlord. Further, as a condition precedent to
Tenant’s Building Signage, the Tenant’s Building Signage must be first approved
by Landlord as to design, size, location, material, method or installation,
other aesthetics (which approval shall not be unreasonably withheld or delayed)
and Tenant’s Building Signage must comply with all applicable Legal Requirements
(including, without limitation, the requirements of the Town of Lexington,
Zoning By-Law) and Tenant first obtains all permits, approvals, consents and the
like as shall be required under and pursuant to applicable Legal Requirements
from time to time in effect and applicable. In order to accommodate Tenant,
Landlord, agrees to install the Tenant’s Building Signage but in no event shall
the Commencement Date be delayed or otherwise extended for any reason including,
without limitation, Tenant’s failure or inability to obtain applicable permits,
approvals, consents or the like or to

 

74



--------------------------------------------------------------------------------

comply with applicable Legal Requirements and/or if Tenant’s Building Signage is
not installed. Tenant shall be solely responsible for all costs and expenses
regarding the Building Signage including, without limitation, design costs,
installation costs, all application, permit and approval costs. Once Tenant’s
Building Signage is installed, Landlord shall perform the maintenance and repair
thereof but Tenant shall be responsible for all replacements and the cost
thereof and all maintenance, repair, and replacement costs. Landlord agrees to
cooperate with Tenant regarding Tenant’s obtaining approvals of the Building
Signage provided Landlord shall not be required to expend any monies, assume any
costs or expenses or undertake any liability. The failure of Tenant to obtain
any permits, approvals, consents or the like required by Legal Requirements from
time to time in effect and applicable, or the lack of Landlord’s cooperation
shall not affect this Lease in any way and, without limitation, Tenant shall
have no right to terminate this Lease and shall have no right to any abatement,
set off or other reduction of Annual Fixed Rent, Additional Rent or other
charges payable under this Lease.

 

(B) In addition, Landlord shall, at Tenant’s expense, install one (1) sign
identifying Tenant at the main lobby entrance to the Building (“Tenant’s Lobby
Sign”); provided however, that as a condition precedent thereto, Tenant’s Lobby
Sign is first approved by Landlord as to design, size, material, method of
installation, other aesthetics and location (which approval shall not be
unreasonably withheld or delayed). The general location of Tenant’s Lobby Sign
shall be as shown on the Plan attached hereto as Exhibit H. Tenant hereby
acknowledges and agrees that Landlord has previously granted lobby signage
rights to ICF Consulting, Inc. Landlord hereby reserves the right to add the
signage of all other tenants to or in the main lobby of the Building.

 

(C) The rights set forth in the foregoing provisions of this Section shall be
available only so long as (i) Tenant satisfies and is in compliance with all of
Tenant’s Exterior Sign Conditions and (ii) this Lease is in full force and
effect and (iii) there shall not occur any Event of Default.

 

(D) Landlord shall, at its sole cost and expense, install a tenant directory in
the lobby of the Building and shall list Tenant thereon.

 

8.27 LOBBY IMPROVEMENTS. At Landlord’s sole cost and expense, Landlord shall
construct the renovations in the main entrances, lobby and common areas of the
Building in accordance with plans prepared by Visnick and Caulfield, Architects
dated July 14, 2003. Such renovations shall be substantially completed on or
before the Commencement Date.

 

8.28

CAFETERIA. Provided and on the condition that there shall not occur an Event of
Default (defined in Section 7.1(a) hereof) and this Lease shall be in full force
and effect, then during the Term of this Lease, Landlord shall cause a cafeteria
to be

 

75



--------------------------------------------------------------------------------

 

operated by it, by an affiliate of Landlord, or by a third party operator, in
any such case in such portion of the common area of the Building as determined
by Landlord in its sole discretion. Such cafeteria shall be for all tenants,
subtenants and other occupants from time to time of the Building including
Tenant but not for the general public. The style of operation, days and hours of
operation, staffing, methods of operation, the food to be offered and the price
thereof and all other aspects of the operation of the cafeteria shall be
determined solely by the cafeteria operator, whether Landlord, an affiliate of
Landlord or a third party operator. Any and all subsidies or other payments of
any type or amount made or granted by Landlord respecting the operation of the
cafeteria shall be included in “Landlord’s Operating Expenses” under Section 2.6
hereof.

 

8.29 ROOF RIGHTS. Subject to the terms and conditions of this Section, (a)
Tenant shall have the right, in common with the rights of Landlord, other
tenants of the Building and others as may be designated or licensed by Landlord,
to install and operate two (2) satellite dish receiving/transmission antennae
and wires, cables, conduits, and associated equipment (collectively, the
“Communications Equipment”) which shall only be used by Tenant in conjunction
with its conduct of the Permitted Uses (and for no other purpose) on a portion
of the roof of the Building, (b) Tenant shall have the right, in common with the
rights of Landlord, other tenants in the Building and others as may be
designated or licensed by Landlord or its affiliates, to connect the
Communications Equipment to the interior of the Premises (provided, however,
that any cable or wiring and/or conduit installed by or for Tenant or with
respect to any Communications Equipment installed pursuant to this Section by or
for Tenant shall run through the core, or be concealed in the walls of the
Building or chases of the Building or shall otherwise be appropriately
concealed, and shall exit the Building at or below ground level) and (c) Tenant
shall maintain the Communications Equipment in good order, condition and repair
and Tenant shall have a right of temporary access from time to time, as may be
reasonably approved by Landlord in advance except in the case of an emergency,
over the roof of the Building to the extent necessary to install, maintain,
inspect, repair, and replace the Communications Equipment. Tenant shall make no
attachments to and penetrations of the roof required for the Communications
Equipment without Landlord’s prior approval which approval may be conditioned on
Tenant’s agreement as to the maintenance and restoration of the affected portion
of the roof and other affected areas. In no event shall Tenant place a load on
the roof of the Building exceeding an average rate of forty (40) pounds of live
load per square foot of roof area.

 

Notwithstanding the foregoing provisions of this Section, Tenant may not install
any Communications Equipment or connect any Communications Equipment to the
Premises except with the prior approval of Landlord, which approval shall not be
unreasonably withheld. In furtherance thereof, with respect to any
Communications Equipment, Tenant shall submit to Landlord plans and
specifications (including, but not limited to, design, size, weight and
configuration) for such Communications Equipment and the proposed location
thereof on the roof of the Building for

 

76



--------------------------------------------------------------------------------

Landlord’s approval, (including, but not limited to the size and aesthetics of
the Communications Equipment and the architectural compatibility and
relationship between the Communications Equipment and the general area of the
site and neighboring roads). Without limiting the generality of the foregoing,
Tenant shall make no penetrations of or attachments to the roof for any of its
Communications Equipment or otherwise without Landlord’s prior approval, which
approval shall not be unreasonably withheld, delayed or conditional. All of the
Communications Equipment shall only be used in conjunction with Tenant’s conduct
of the Permitted Uses and for no other purposes. However, Landlord shall have
the right, in its sole discretion, to select the location on the roof for the
placement of the Communications Equipment.

 

Tenant, at Tenant’s expense, shall repair any damage to the Building (including
but not limited to the roof) resulting from the installation, operation,
maintenance, repair replacement or removal of the Communications Equipment
including sealing and repairing all roof penetrations. Upon the expiration or
earlier termination of the Lease Term, Tenant, at Tenant’s expense shall remove
all of the Communications Equipment and restore the affected portions of the
Building to as near as practicable its condition prior to the installation
thereof; provided, however, that Tenant shall not be obligated to remove
conduits and wiring for such Communications Equipment which is located within
walls or within ceiling plenums of the Building. In addition, Tenant shall, at
its sole cost and expense, (i) maintain the integrity and watertightness of the
roof and other areas around and affected by any such penetrations and
attachments and (ii) remove all Communications Equipment and related equipment
and repair and restore the area of the roof affected by the penetrations and
attachments, at the expiration or earlier termination of the Lease Term or
Landlord may perform same for Tenant’s account and at Tenant’s expense.

 

Further, in no event shall the installation, operation, maintenance, repair,
replacement or removal of any Communications Equipment interfere with the use or
occupancy of the Building by any tenant or by others entitled thereto or with
the use of any other Tenants’ Communications Equipment. In addition, Tenant
shall be solely responsible for obtaining and maintaining in full force and
effect such permits, licenses, approvals, special permits and other governmental
authorizations, if any, as shall be required for the installation, maintenance
and operation of the Communications Equipment by applicable law, by-law, rule or
regulation and the failure or inability of Tenant to obtain any such permits,
licenses, approvals, special permits and other governmental authorizations shall
in no way (i) constitute a default of Landlord, (ii) give Tenant any right to an
abatement, offset or other reduction in Annual Fixed Rent, Additional Rent or
other charges payable under this Lease or (iii) give Tenant any right to
terminate this Lease.

 

The rights herein granted to Tenant are in common with the rights of Landlord
and other tenants of the Building from time to time to use or to grant to or
license others from time to time the right to use any portion of the roof for
the installation,

 

77



--------------------------------------------------------------------------------

operation, replacement, repair, renovation, removal and inspection of
communications, reception, transmission, or other like equipment and
appurtenances.

 

Further, the rights herein granted to Tenant shall expire if (i) there shall be
an Event of Default of Tenant under this Lease or (ii) this Lease shall
terminate or otherwise expire.

 

8.30 GOVERNING LAW.

 

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 

EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.

 

WITNESS:

     

LANDLORD:

/s/ Fredrick DeAngelis

     

/s/ David C. Provost

            David C. Provost, for the Trustees of Hayden Office Trust, pursuant
to written delegation, but not individually        

TENANT:

WITNESS:

     

INDEVUS PHARMACEUTICALS, INC.

By:

 

/s/ Kenneth Shaffer

     

By:

 

/s/ Michael W. Rogers

Name:

 

Kenneth Shaffer

     

Name:

 

Michael W. Rogers

           

Title:

  Executive Vice President, Chief Financial Officer and Treasurer              
 

Hereto duly authorized

               

CORPORATE SEAL

 

78



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF SITE

 

Those certain parcels of land (together with the buildings and improvements
thereon) situated on the northeasterly side of Route 2 so-called, in Lexington,
Middlesex County, Massachusetts being shown as Parcel 1 and Parcel 2 on a plan
entitled “Plan of Land in Lexington, Mass.,” dated March 19, 1964, by Albert A.
Miller and Wilbur C. Nylander, Civil Engineers & Surveyors, recorded with
Middlesex South District Deeds, Book 10511, Page 298, bounded and described as
follows:

 

SOUTHWESTERLY

   by Route 2 as shown on said plan by two lines measuring respectively 80.34
feet and 970.47 feet;

NORTHWESTERLY

   by the 1974 State Highway Layout being a relocation of Spring Street, by two
lines measuring respectively 159.76 feet and 54.99 feet;

NORTHERLY

   on a curved line by the junction of said relocated Spring Street and an
access road also part of the 1964 State Highway Layout, all as shown on said
plan, 57.08 feet;

NORTHEASTERLY

   by said access road as shown on said plan by three lines measuring
respectively 231.55 feet, 647.54 feet and 7.13 feet;

NORTHEASTERLY

and EASTERLY

   by the same by several lines measuring respectively 101.06 feet, 33.98 feet,
19.62 feet, 57.07 feet and 17.46 feet.

 

Parcel 1 contains, according to said plan, 45/100 acres, Parcel 2 contains
5-89/100 acres, and both Parcels together contain according to said plan, 6.34
acres.

 

Said premises are subject to easements, agreements and restrictions of record,
if any, to the extent in force and applicable.

 

For title see Deed recorded with said registry of Deeds in Book 15217, page 429.

 

Exhibit A

Page 1 of 1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SPACE PLAN

 

Exhibit B

Page 1 of 9



--------------------------------------------------------------------------------

LOGO [g85592img001.jpg]

 

Exhibit B

Page 2 of 9



--------------------------------------------------------------------------------

LOGO [g85592img002.jpg]

 

Exhibit B

Page 3 of 9



--------------------------------------------------------------------------------

EXHIBIT B (continued)

 

Detailed Scope

 

Exhibit B

Page 4 of 9



--------------------------------------------------------------------------------

 

Exhibit B

 

33 Hayden Avenue

Indevus Pharmaceuticals

Building Standard Materials and Turnkey Scope

 

Landlord will provide a turn-key buildout of Tenant’s Premises substantially in
accordance with the following scope definition and plans dated December 2, 2004.
Where the plan and scope definition differs, the scope definition described
below shall dictate what is Landlord’s cost. The improvements will be
constructed with the building standard materials described below.

 

Partitions

 

The following building standard materials will be provided by Landlord:

 

  a. Interior Ceiling High partitions (i.e. partitions within a single premises)
will be 2 ½” metals studs 16” on center with one layer of 5/8” gypsum board on
each side. Partition will extend from floor to six (6) inches above the acoustic
tile ceiling and will be filled with 3” compressed fiberglass sound insulation.

 

  b. Demising partitions providing sound attenuation will be 2 ½” metal studs
with one layer of 5/8” gypsum board on each side. Demising partitions will
extend from floor to underside of structure above, subject to requirements of
the building air conditioning system, and the partition will be filled with 3”
compressed fiberglass sound insulation.

 

  c. All partitions will have vinyl base 4” high.

 

The following turnkey scope will be provided by Landlord:

 

  a. Interior Ceiling High partitions will be provided for the following:

 

  1. All type A, B & C Offices

 

  2. Typical Support rooms (ie storage, copy rooms, pantries)

 

  3. First floor Legal vault

 

  4. Rooms within the Fitness Center

 

  5. Small Conference Room and Guest Phone at Reception Area

 

  6. Telecom LAN Rooms (5)

 

  b. Demising partitions will be provided for the following;

 

  1. A+ Offices (5) and CEO Suite

 

  2. (5) Conference Rooms, Clinical Trial Room, Video Conference and Multi
Purpose Conference Room.

 

  3. IT Data Center on 1st floor.

 

  c. Butt-glazed “glass wall” in aluminum channel (9’ length) at the Video
Conference Room.

 

d.

 

Exhibit B

Page 5 of 9



--------------------------------------------------------------------------------

Doors

 

Building standard doors shall consist of the following:

 

  a. All doors within the premises will be 3’0” x 8’0” solid core with stain
grade, standard veneer faces, 1 ¾” thick and shall receive two coats of factory
clear polyurethane finish. Door frames will be pressed metal. Hardware will
include two pair of butts, one standard duty latch set and one door stop. Office
doors to receive a coat hook.

 

  b. Locksets will be provided at the following locations:

 

  •   CEO’s Office Suite

 

  •   A+ Offices

 

  •   Clinical Trial Room

 

  •   Card Reader Locations

 

  •   Telecom Lan Room and Telecom Lan Distribution Room

 

  •   Fitness Ctr Entrance (1)

 

  •   First floor Legal Vault

 

  c. Existing doors will be salvaged, refinished and re-used where possible.

 

  d. Existing Entry doors to the Tenant’s space to remain.

 

  e. Glass sidelights at all Office and Conference Room doors – frames will be
pressed metal, integral with the door frame, with 12” single pane glazing.

 

Painting and Wall Covering

 

The building standard for painting and wall covering is:

 

  a. All wall surfaces shall receive two coats of eggshell finish latex paint.
Color selection will be made from building standard samples. Private Offices
will include option for one accent wall.

 

  b. All door frames within premises shall receive two coats of semi-gloss
enamel to be selected from building standard samples.

 

Ceiling

 

Building standard ceilings shall be 2’0” x 2’0” reveal edge textured acoustic
lay-in tile, Armstrong Cirrus, or equal to match existing Base Building space.
Ceiling height will be 8’6” typically.

 

An allowance is included at each of the following rooms for drywall ceiling (30%
of total room SF):

 

  a. Boardroom (Room no. 201)

 

  b. Conference Room (Room no. 204)

 

  c. Video Conference (Room no. 119)

 

  d. Medium Conference (Room no. 138)

 

Exhibit B

Page 6 of 9



--------------------------------------------------------------------------------

Lighting

 

Building standard lighting shall be 2’ x 2’, low-brightness three tube parabolic
reflector fixtures to match existing Base Building space. An allowance is
included at each A+ and A++ Office as well as the four (4) rooms noted above for
certain lighting upgrades (downlights and/or pendants)

 

Telephone Outlets

 

Building standard tel/data work shall include one wall location per office
prepared to receive a telephone outlet installation by Tenant’s
telecommunication contractor. In total, one tel/data pathway will be provided
for each 200 square feet of rentable area, each to consist of plaster ring and
cable pull string to above its individual ceiling.

 

Electric

 

The following describes building standard materials and turnkey scope for
Tenant’s electrical:

 

  a. One (1) electric duplex outlet and one (1) electric quad outlet per typical
office. The Conference rooms to have two (2) electric quad outlets and two (2)
telephone outlets. Eight (8) duplex outlets per circuit. Floor outlets are
included for second floor Conference rooms (4 total).

 

  b. Power feeds to R&D workstations provided via wall outlet; one circuit for
every two (2) workstations will be provided. Tenant Vendor to wire power from
wall to individual workstation.

 

  c. Tenant to provide data and telephone wiring to offices and workstations.

 

  d. Miscellaneous duplex outlets, as reasonably required, in all auxiliary
space with the exception of special electrical requirements in excess of the
criteria specified in Lease Exhibit C Landlord Services.

 

  e. Ceiling-mounted power outlets and cable tray will be provided at IT Server
Room and Telecom Lan Rooms (4 total) as required and indicated on plans.

 

HVAC

 

The building standard HVAC scope consists of a complete variable air volume
(VAV) system installed to serve all areas of the premises. Existing ductwork and
equipment will be utilized to the extent possible. Separate zones with
thermostats will be provided for approximately each 50 lineal feet of building
perimeter and approximately each 1,200 square feet of building interior. Any
thermostats located at an exterior wall shall be insulated.

 

Supply air shall be provided through ceiling mounted diffusers. Return air will
be into a ceiling return air plenum through slots in the light fixtures or
separate ceiling mounted grills as required. A separate zone and exhaust fan to
the ceiling plenum will be provided for the following rooms:

 

  a. Medium Conference Room no. 138

 

  b. Video Conference 119

 

  c. Conference Room 166

 

  d. Multi-Purpose Conference Room nos. 195 and 196

 

Exhibit B

Page 7 of 9



--------------------------------------------------------------------------------

  e. Conference Room 266

 

  f. Boardroom 201

 

  g. Conference Room 204

 

  h. Conference Room 225

 

  i. Clinical Trial Room 207

 

  j. Telecom Lan Rooms (5 total)

 

Millwork

 

  a. Plastic laminate base and wall cabinets in:

 

  i) Copy/Supply Workrooms (4 total)

 

  ii) HR Copy Workroom (16 LF)

 

  iii) IT Copy/Fax Workroom (18 LF)

 

  iv) Pantries (5 total)

 

  v) High Density File room (17 lf)

 

  b. Paint grade shelf and rod in each Coat Closet (12 total).

 

  c. Adjustable melamine shelves (5 high) on standards in:

 

  i) Storage Closets (7 total)

 

  ii) Copy/Supply Workroom 252 (3 high)

 

  d. Plastic laminate base cabinet at Print/Fax stations (5 total)

 

Plumbing

 

At each Coffee Pantry (5 total), Landlord will provide a sink with waste, hot
and cold water and disposal as well as a valved/capped connection for
Tenant-provide and installed coffee maker. Landlord will provide a dishwasher at
two (2) of the Pantries.

 

At Fitness center, separate Men’s and Women’s Locker rooms, each equipped with
the following:

 

  a. One (1) accessible toilet

 

  b. One (1) accessible shower (fiberglass)

 

  c. One (1) sink

 

Floor Finishes

 

  a. Carpet throughout at allowance of $18/SY installed, of installed area.

 

  b. Carpet at Fitness Center at allowance of $20/SY.

 

  c. Ceramic tile at Fitness Center Locker Rooms (changing area to be carpet)

 

  d. Carpet at A+, A++ and the following Conference Rooms at allowance of
$22/SY:

 

  i) Boardroom 201

 

  ii) Video Conference 119

 

  iii) Medium Conference 138

 

  iv) Conference Room 204

 

Exhibit B

Page 8 of 9



--------------------------------------------------------------------------------

Structural Reinforcement

 

No additional structural requirements beyond that provided by Base Building are
included in tenant improvements.

 

Fire Protection

 

The fire protection system will be installed to meet all applicable local, state
and federal codes and regulations for light hazard occupancy.

 

Miscellaneous

 

Except as described above, the following work is excluded from the Landlord’s
turnkey scope of work:

 

  a. Any electrical work in excess of that described above.

 

  b. Any specialty Fire Protection systems required by Tenant.

 

  c. Any HVAC work in excess of that described.

 

  d. Tenant’s telecommunication design, systems, wires, equipment and other
services or infrastructure required by Tenant.

 

  e. Tenant’s security design, systems, equipment, wires and other services and
infrastructure required by Tenant.

 

  f. Tenant’s audio/visual design, systems, equipment and other services and
infrastructure required by Tenant.

 

  g. Tenant’s furniture, design, wiring, and installation.

 

  h. Tenant’s Fitness Center equipment purchase or installation.

 

Exhibit B

Page 9 of 9



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

List of Additional Tenant Work

 

INDEVUS PHARMACEUTICALS, INC.

33 HAYDEN AVE

LEXINGTON, MA

1ST AND 2ND FLOORS

V&CA DRAWINGS DTD 12/2/04

 

ADDITIONAL TENANT WORK

 

ITEM

--------------------------------------------------------------------------------

   LANDLORD
WORK


--------------------------------------------------------------------------------

   TENANT
WORK


--------------------------------------------------------------------------------

   NOTES


--------------------------------------------------------------------------------

0100                                         DEMOLITION

              

REMOVE EXISTING CARPET

   X          

REMOVE EXISTING VINYL BASE

   X          

REMOVE EXISTING ACOUSTIC TILE & GRID

   X          

DEMO THRU CEILING PARTITION

   X          

REMOVE DRS & FRS (1PC HM FR)

   X          

REMOVE AND SAVE DOORS/HDW

   X          

REMOVE CNTR TOPS & BOOKCASES

   X          

REMOVE DBL FR & DRS

   X          

REMOVE SIDELIGHT FRS & DRS (FOR REUSE)

   X          

DEMO RAISED FLOOR AT SERVER ROOM

   X          

DEMO AC UNIT AT SERVER ROOM

   X          

DEMO IT ROOM EQUIPMENT

   X          

DUMPSTERS

   X          

0640                                         MILLWORK

              

PLASTIC LAMINATE BASE AND UPPER CABINETS

              

COPY / SUPPLY/FAX WORKROOMS

   X          

PANTRY

   X          

HIGH DENSITY FILE ROOM

   X          

ADJUSTABLE SHELVES ON STANDARDS

              

STORAGE CLOSETS (5 HIGH)

   X          

COPY / SUPPLY WORKROOM (3 HIGH)

   X          

SHELF & POLE

              

COAT CLOSETS

   X          

MISCELLANEOUS

              

CABINETS AT VIDEO CONFERENCE

        X    Furniture by Tenant

RECEPTION DESK

        X    Furniture by Tenant

CABINETS AT MULTI-PURPOSE ROOMS

        X    Furniture by Tenant

PRINT/FAX STATIONS (PLAM BASE CABINETS)

   X          

TEAM AREA COUNTER

        X     

0750                                         ROOFING

              

MISC. HVAC / ELECTRICAL PENETRATIONS

   X          

0780                                         FIRE PROOFING

              

PATCH EFFECTED AREAS

   X          

 

Exhibit B-1

Page 1 of 4



--------------------------------------------------------------------------------

0790                                         CAULKING/SEALANTS

              

NO WORK

              

0810                                         DOORS FRAMES HDW

              

3'X8' H.M. FRAME / OAK DOOR W/ 12" SIDELITE

   X          

3'X8' H.M. FRAME / OAK DOOR

   X          

3' x 8' H.M. FRAME ONLY

   X          

RE-HANG REFINISHED DOOR/HDW

   X          

6'-0" x 8'-6" H.M. / OAK DOOR

   X          

LOCKSETS (PREMIUM ONLY)

              

A+ OFFICES

   X          

CEO OFFICE SUITE

   X          

BOARDROOM

   X          

CARD READER LOCATIONS

   X          

CLINICAL TRIAL

   X          

FITNESS CTR ENTRANCE

   X          

LEGAL VAULT

   X          

UTILITY CLOSETS (JANITOR, ELEC ETC)

   X          

A & B OFFICES

        X     

MISC. STORAGE & FILE ROOMS

        X     

MAIL ROOM

        X     

FACILITIES OFFICE

        X     

HR DEPT. ENTRANCE

        X     

BORROWED LITES WITH GLASS

              

VIDEO CONFERENCE ROOM

   X          

0920                                         DRYWALL

              

NEW THRU CEILING PARTITION

   X          

NEW DEMISING PARTITION

   X          

DRYWALL CEILING UPGRADE (30%)

   X          

VIDEO CONFERENCE

   X          

MEDIUM CONFERENCE 138

   X          

BOARDROOM

   X          

CONFERENCE ROOM 204

   X          

FIRST FLOOR ENTRY 104

             DELETED

TEAMING AREA LOUNGE

        X     

MULLION CONDITIONS

   X          

NEW PARTITION WD BLKG

   X          

CASED ENDS

   X          

SKIM FOR NEW BASE

   X          

CLEANING / LOADING / LABORER

   X          

PATCH & MATCH

   X          

0950                                         ACOUSTIC TILE

              

NEW ACOUSTIC TILE (2x2) BLDG. STD.

   X          

PREMIUM ACT AT IT SERVER DUE TO FM200 SYSTEM

        X     

0965                                         RESILIENT FLOORING

              

VCT - PANTRIES / COPY / STORAGE / IT / MAIL / FILE

   X          

VINYL BASE

   X          

 

Exhibit B-1

Page 2 of 4



--------------------------------------------------------------------------------

0968                                         CARPET / FLOORING

              

CARPET AT EAST AND NORTH COMMUNICATING STAIRS

        X     

BUILDING STANDARD CARPET ($18/SY)

   X          

FITNESS CENTER CARPET ($20/SY)

   X          

UPGRADE CARPET ($22/SY)

              

A+ OFFICES

   X          

CEO OFFICE SUITE

   X          

BOARDROOM

   X          

VIDEO CONFERENCE

   X          

MEDIUM CONFERENCE 138

   X          

CONFERENCE ROOM 204

   X          

CERAMIC @ LOCKER ROOMS

   X          

FLOOR PREP

   X          

0990                                         PAINTING/ VWC

              

PAINT NEW PARTITIONS

   X          

ACCENT PAINT AT PRIVATE OFFICES

   X          

PAINT DOOR FRAMES

   X          

REFINISH RE-USED DOORS

   X          

PAINT COMMUNICATING STAIRS

        X     

PAINT DRYWALL CEILINGS AT “A” CONFERENCE ROOMS

   X          

1249                                         WINDOW TREATMENT

              

CURTAINS AT VIDEO CONFERENCE

        X     

CURTAINS AT BOARDROOM

        X    By Tenant

1300                                         SPECIALITIES

              

PROJECTION SCREENS AT BOARDROOM

        X     

INSTALL PROJ. SCREENS FURNISHED BY INDEVUS

        X     

A/V EQUIPMENT AT VIDEO CONFERENCE

        X    By Tenant

FITNESS EQUIPMENT

        X    By Tenant

DISHWASHER @ TWO (2) PANTRIES

   X          

FULL-SIZED REFRIGERATOR AT PANTRY 168

        X    By Tenant

U/C REFRIGERATOR AT PANTRIES 141, 210 & 275

        X    By Tenant

U/C REFRIGERATOR AT BOARDROOM 201

        X    By Tenant

LOCKERS @ NEW BATHROOMS

   X          

TOILET ACCESSORIES

   X          

FIRE EXTINGUISHER CABINETS

   X          

FOLDING PARTITION @ MULTI CONFERENCE

        X     

1530                                         FIRE SUPPRESSION

              

RELOCATE HEADS & NEW (ALLOW)

   X          

PREACTION SYSTEM AT IT DATA CENTER

        X     

FM200 SYSTEM AT IT DATA CENTER

        X     

1540                                         PLUMBING

              

PANTRIES

   X          

LOCKER ROOM ( INCL. SLAB WORK )

   X          

 

Exhibit B-1

Page 3 of 4



--------------------------------------------------------------------------------

1570                                         HVAC

              

REWORK EXISTING / NEW (ALLOWANCE)

   X          

SUPPLEMENTAL COOLING AT IT DATA CENTER (15T)

        X    Assumes 15T

LOCKER ROOM EXHAUST

   X          

1600                                         ELECTRICAL

              

REPLACE LIGHTS AT NORTH STAIRWELL

        X    Replace existing w/sconces

REPLACE LIGHTS AT EAST STAIRWELL

        X    Replace existing w/sconces

FLOOR OUTLETS (POWER & TEL/DATA)

              

CONFERENCE ROOM 225

   X          

CONFERENCE ROOM 204

   X          

BOARDROOM

   X          

CLINICAL TRIAL ROOM

   X          

CONFERENCE ROOM 266

   X          

MEDIUM CONFERENCE 138

        X    Including req’d trenching

CEO OFFICE SUITE

        X    Including req’d trenching

VIDEO CONFERENCE

        X    Including req’d trenching

MULTI-PURPOSE CONFERENCE 195

        X    Including req’d trenching

CONFERENCE ROOM 186

        X    Including req’d trenching                For downlights/pendant
fixture upgrades

LIGHTING UPGRADE ALLOWANCE ($1000/EA)

              

A+ OFFICES

   X          

CEO OFFICE SUITE

   X          

BOARDROOM

   X          

CONFERENCE ROOM 204

   X          

VIDEO CONFERENCE

   X          

MEDIUM CONFERENCE 138

   X          

TEAMING AREA LOUNGE

        X     

CABLE TRAY

              

IT DATA CENTER

   X          

TELECOM LAN ROOMS (4)

   X          

REWORK EXISTING / NEW (ALLOWANCE)

   X          

1672                                         FIRE ALARM

              

REWORK EXISTING / NEW (ALLOWANCE)

   X          

 

Exhibit B-1

Page 4 of 4



--------------------------------------------------------------------------------

 

EXHIBIT C

 

LANDLORD SERVICES

 

I. CLEANING

 

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays, Saturdays and Sundays.

 

  A. OFFICE AREAS

 

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

 

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

 

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

Exhibit C

Page 1 of 3



--------------------------------------------------------------------------------

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

 

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

 

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system’s ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant’s expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.

 

Operating criteria of the basic system shall comply with ASHRAE standard 62-1999
and shall not be less than the following:

 

  (i) Cooling season indoor conditions of not in excess of 78 degrees Fahrenheit
when outdoor conditions are 91 degrees Fahrenheit dry-bulb and 73 degrees
Fahrenheit wet-bulb.

 

  (ii) Heating season minimum room temperature of 70 degrees Fahrenheit when
outdoor conditions are 6 degrees Fahrenheit drybulb.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m., Monday
through Friday, and 8:00 a.m. to 12:00 p.m. on Saturdays (legal holidays in all
cases excepted).

 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as additional rent, upon receipt of billing therefor.

 

Exhibit C

Page 2 of 3



--------------------------------------------------------------------------------

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

IV. ELEVATORS

 

Provide passenger elevator service.

 

V. WATER

 

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI. CARD ACCESS SYSTEM

 

Landlord will provide a card access system at one entry door of the Building
pursuant to which, except in the case of emergencies, Tenant shall have access
to the Building twenty four (24) hours per day, 365 days per year utilizing such
card access system at one entry door to the Building.

 

Exhibit C

Page 3 of 3



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Floor Plans of Leased Premises

 

Exhibit D

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g85592img003.jpg]

 

Exhibit D

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g85592img004.jpg]

 

Exhibit D

Page 3 of 3



--------------------------------------------------------------------------------

 

EXHIBIT D-1

 

Plan of First Offer Space

 

Exhibit D-1

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g85592img005.jpg]

 

 

Exhibit D-1

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g85592img006.jpg]

 

Exhibit D-1

Page 3 of 3



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF COMMENCEMENT DATE AGREEMENT

 

DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

 

THIS AGREEMENT made this      day of                      200  , by and between
the TRUSTEES OF                      TRUST (hereinafter “Landlord”) and
                     (hereinafter “Tenant”).

 

W I T N E S S E T H     T H A T :

 

1. This Agreement is made pursuant to Section          of that certain Lease
dated             , between the parties aforenamed as Landlord and Tenant (the
“Lease”).

 

2. It is hereby stipulated that the Lease Term commenced on
                    , (being the “Commencement Date” under the Lease), and shall
end and expire on                     , unless sooner terminated or extended, as
provided for in the Lease.

 

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

       

LANDLORD:

                         

As Trustee of              Trust, for Himself

and co-Trustees pursuant to appropriate

written delegation from the co-Trustees,

but not individually

 

       

TENANT:

         

ATTEST:

        By:           By:    

Name:

         

Name:

   

Title:

         

Title:

                Hereunto duly authorized             (CORPORATE SEAL)

 

Exhibit E

Page 1 of 2



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

On this      day of                     , 200  , before me, the undersigned
notary public, personally appeared                                         ,
proved
to me through satisfactory evidence of identification, which were
                                                 , to be the person whose name
is
signed on the preceding or attached document in my presence.

 

  

NOTARY PUBLIC

My Commission Expires:

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF

 

On this      day of                     , 200  , before me, the undersigned
notary public, personally appeared                                     , proved
to me through satisfactory evidence of identification, which were
                                                 , to be the person whose name
is signed on the preceding or attached document, and who swore or affirmed to me
that the contents of the documents are truthful and accurate to the best of
[his] [her] knowledge and belief.

 

  

NOTARY PUBLIC

My Commission Expires:

 

Exhibit E

Page 2 of 2



--------------------------------------------------------------------------------

 

EXHIBIT F

 

BROKER DETERMINATION OF PREVAILING MARKET RENT

 

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1. Tenant’s Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting that a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years experience dealing in properties
of a nature and type generally similar to the Building located in the Boston
West Suburban Market (“Tenant’s Broker”), and (iii) explicitly state that
Landlord is required to notify Tenant within thirty (30) days of an additional
broker selected by Landlord.

 

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of
Tenant’s Broker selected by Tenant, Landlord shall give written notice to Tenant
of Landlord’s selection of a broker having at least the affiliation and
experience referred to above (“Landlord’s Broker”).

 

3. Selection of Third Broker. Within ten (10) days thereafter the two (2)
brokers so selected shall select a third such broker also having at least the
affiliation and experience referred to above (the “Third Broker”).

 

4. Rental Value Determination. Within ten (10) days after the selection of the
Third Broker, each of Landlord’s Broker and Tenant’s Broker shall submit to the
other, to the Third Broker and to each of Landlord and Tenant such Broker’s
(i.e. Landlord’s Broker’s and Tenant’s Broker’s) determination of Prevailing
Market Rent on the basis of the criteria set forth in this Exhibit F
(hereinafter sometimes called “Landlord’s Broker’s Determination” and “Tenant’s
Broker’s Determination,” as the case may be.) If the higher of such two (2)
determinations by Landlord’s Broker and Tenant’s Broker is not more than 110% of
the lower of such two (2) determinations, then for purposes of Section 8.20,
Section 8.25 (as the case may be) and this Exhibit, the Prevailing Market Rent
shall be the average of the Landlord’s Broker’s Determination and the Tenant’s
Broker’s Determination.

 

However, if the higher of such two (2) determinations by Landlord’s Broker and
Tenant’s Broker is more than 110% percent of the lower of such two (2)
determinations, then within fourteen (14) days following the period set forth in
the preceeding paragraph, the Third Broker shall select either Landlord’s
Broker’s Rent Determination or Tenant’s Broker’s Rent Determination (the “Third
Broker’s Rental Selection”) and the Third Broker’s Rental Selection shall, in
its entirety and without regard to the other Rent

 

Exhibit F

Page 1 of 3



--------------------------------------------------------------------------------

Determinations, constitute the “Broker Determination” and shall be deemed to be
the Prevailing Market Rent for purposes hereof and Sections 8.20 and 8.25. In
making the selection, in no event shall the Third Broker have any power to
amend, modify, compromise, average or blend either Landlord’s Broker’s Rent
Determination or Tenant’s Broker’s Determination, it being the intent of
Landlord and Tenant that the Third Broker shall simply select one of either
Landlord’s Broker’s Rent Determination or Tenant’s Broker’s Rent Determination
which, in the Third Broker’s judgment, most accurately and fairly defines the
Prevailing Market Rent for the space under Section 8.20 or Section 8.25, as the
case may be, based on the requirements of this Section. The Third Broker shall
advise Landlord and Tenant in writing by the expiration of said fourteen (14)
day period of the Third Broker’s Rental Selection as so determined and the Third
Broker’s Rental Selection shall be the Prevailing Market Rent for purposes of
Sections 8.20 and this Exhibit.

 

“Prevailing Market Rent” shall be computed as of the applicable date at the then
current arms-length negotiated rentals being charged to new or renewal tenants
(for renewals and extensions which do not have prenegotiated contract rents) for
comparable space in comparable buildings, but in determining comparability,
taking into account and giving effect to, without limitation, such
considerations as: size, location, lease term, amenities and services provided
by Landlord; the then as is condition of the Premises, the extent and scope of
the Landlord’s Work and the Additional Tenant Work performed pursuant to Article
III of this Lease and the need, if any, for refurbishing of the Premises in its
then condition; and such inducements, allowances and concessions, if any,
customarily then being offered to tenants seeking similar space for a comparable
term in comparable buildings in the relevant market area (provided, however,
that Landlord shall have no obligation to provide any allowances or
concessions). Such Prevailing Market Rent determination (x) may include
provision for annual increases in rent during the applicable term if so
determined, and (y) shall take account of, and be expressed in relation to,
provisions for paying for operating expenses, taxes and tenant electricity as
contained in the Lease.

 

5. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the Third
Broker.

 

6.

Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant’s Broker shall alone
make the determination of Prevailing Market Rent in writing to Landlord and
Tenant within thirty (30) days after the expiration of Landlord’s right to
designate a broker hereunder. If Tenant and Landlord have both designated
brokers but the two brokers so designated do not, within a period of fifteen
(15) days after the appointment of the second broker, agree upon and designate
the Third Broker willing so to act, the Tenant, the Landlord or either broker
previously designated may request the Greater Boston Real Estate Board, Inc. to
designate the Third Broker willing so to act and a broker so appointed shall,
for all purposes, have the same standing and powers as though he had been
seasonably appointed by the brokers first

 

Exhibit F

Page 2 of 3



--------------------------------------------------------------------------------

 

appointed. In case of the inability or refusal to serve of any person designated
as a broker, or in case any broker for any reason ceases to be such, a broker to
fill such vacancy shall be appointed by the Tenant, the Landlord, the brokers
first appointed or the said Greater Boston Real Estate Board, Inc., as the case
may be, whichever made the original appointment, or if the person who made the
original appointment fails to fill such vacancy, upon application of any broker
who continues to act or by the Landlord or Tenant such vacancy may be filled by
the said Greater Boston Real Estate Board, Inc., and any broker so appointed to
fill such vacancy shall have the same standing and powers as though originally
appointed.

 

Exhibit F

Page 3 of 3



--------------------------------------------------------------------------------

 

Exhibit G

 

PROPERTY NAME

STATEMENT OF OPERATING EXPENSES

FOR THE PERIOD OF JANUARY 1, 200X TO DECEMBER 31, 200X

 

CLEANING

      

CLEANING - CONTRACT SERVICE

   $ $$

CLEANING - SUPPLIES & MATERIALS

   $ $$

CLEANING - TRASH REMOVAL

   $ $$

UTILITIES

      

ELECTRICITY

   $ $$

GAS

   $ $$

FUEL OIL

   $ $$

STEAM

   $ $$

WATER & SEWER

   $ $$

REPAIRS & MAINTENANCE

      

MAINTENANCE PAYROLL

   $ $$

ELEVATOR MAINTENANCE

   $ $$

HVAC MAINTENANCE

   $ $$

ELECTRICAL MAINTENANCE

   $ $$

PLUMBING MAINTENANCE

   $ $$

FIRE / LIFE / SAFETY

   $ $$

OTHER MAINTENANCE & SUPPLIES

   $ $$

ROADS / GROUNDS / SECURITY

      

LANDSCAPE / SNOW CONTRACT SERVICES

   $ $$

SECURITY

   $ $$

ADMINISTRATIVE

      

MANAGEMENT FEES

   $ $$

GENERAL OFFICE

   $ $$

INSURANCE

   $ $$     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL OPERATING EXPENSES

   $ $$     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

I certify that the above figures are computed in accordance with the lease
agreement and are true and correct to the best of my knowledge.

 

By:        

Arthur Flashman, VP-Controller

   

Boston Properties, Inc.

Date:    

 

Exhibit G

Page 1 of 1



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Plan Showing Location of Tenant’s Lobby Sign

 

Exhibit H

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g85592img007.jpg]

 

Exhibit H

Page 2 of 2